         Case 6:21-cv-00474-AA            Document 1-38         Filed 03/29/21       Page 1 of 41

                                                 IL\
o   MEMORAI\DUM                                         IJ}TITEDSTATESDEPTRT}IENT.OF EDUC^TIoN
                                                                          u^SHlllc?ox. D.c. I:n:



    T0        : RrglonalClvfl RlghtsDlrectot:                                        DArE:FEBtg            FSs
                R r g l o n sI ' I
    F'otr
       ffin,l;.'Jxll:L                                    -
           for C l v tl R l gh t s
         : Pollcy Guldrncefor Resolvlrq Riltgtous Ersptfon Rcqrrests
    SUBJECI

    :r{TRoDUCTI0ll
    Herdqrnrter ls ln thc processgf clcarlry a backtogsf rcquestsfor
    :ellglors eranpt{onfrcn Title IX of thc EducrtlonAmndn:ntsof 1972. I
    rm riferrlrp thcsc rqucsts to thc regfonalofflccs for Inltlal staff rort
    i r o [al nl ng fufther l nfom p t lo n , r f ie r en e c c s s t r y ,r n d ln p r c p a rnf g d r a ft
    responses      t o thc Instttutlons.r Voushoulddrrft lctters to the lnstitu­
    ttons for ny slgnaturerhlch elthcr grtnt or dc4ythc cxcnptlo*-!M, as
     lettens are conpleted,fornrd themrnd the tccmpanylngcaseflles to
    Fn d e r l c k T. C l offl , A c tl rg Dlr c c t o r , P o llc y e n dE n f o n s e m cSnet r r lc e ( PES) .
    Yoi shouldrttapt to resolre thcse rcquestsrnd foturd your recomrEndations
    rlthln 180daysof thc date 0f thls nenorandun.P ESr'lll conduc!a final
    i'evle r befori thesc lcttct: tre submittedfor rnysl gnrture. For-fufther
    l n str uc tl ons ,s ee thc s es tl o no n ' P r o c e d u r e 'b e lt r .
    In a d dl tfonto the E ul 6nc e p r o v ld e db e lo r , t h e r e lr e s e n r a l a t t a c h n :n ts
    th a t r l l l prw l de further a s s ls t a n c e . A t T a bA ls a lls t o f c r s e sbe i n g
    raturncdto your Ptrtlcular reglonthlt lre dlvldcd Into thrcc categrles
    burcdon a pclf rnlnrryrcvla corpletadln hcadquaftet:. Thesccrtegorlcs
    I ndlcate $ether hcrdqurfter! rtaf f bclleve rure I nfonnrtlonls neededfor
    a &tcn nl nl tl on, * rc thc r s u f f lc lc n t ln f o n n a t lo nlr a lr c d y p r o v ld e do r
    ulictherthc lnstltutlon neednot havt rpplled.for an erenptlon. At TabB
    ls r cgy of an attrtrmnt thrt rcconpanlcd                     t he lssurlnce sf ccnill'lance
     fcrn s ro,rtl n:l y fomrdc d to r ll lr s t lt u t lo r ln t h c 1 9 7 0 ' s . T h ls a tta d t­
    r,rnt lncludcs.t ttttarcnt of *rat const'ltutes'control' by e rcllglous
    cr g n l z rtl on. The s tatenn t ls ln c lu d c dp r ' lm a r llyf o r g u ld r n c ca n dy o u
    sio u l d no3as s une! s trl c t ln t ! r ? r e t a t lo n ( s e e t h e s u b s e c t lo ng n ' Con tr o ' 1 "
    b cro r) . A t Trb C arc thrc c f o ; r n ' t e t t e n rt h r t r lll a s s ls t I n r c s p n d l n g
    to thc3t rql^lst3 ud ansuraconslstencyurDngthe reglonrl Bf flces. At
    'l'abD rrc thc casafllcs for your prrttcular rcAlon

    BACX6ROUND
    Scetfon105.12sf the Tltlc lX rcgulation statcs that thr rrgulatlon does
    not rgply to lnstlttrtlons controlteCUy r rellglars orgnf atlon *tere
    su chppl l c rtl on l s not c om ls t c n t r lt h t h c r r llg lq r 3 t m c t r o f t h e

    llnstf
    --     tutlon rcfcrs to th: lmtltutlon ltself or to rrprrl:ntrtlvts
      of thc lltstltutlon.
       Case 6:21-cv-00474-AA          Document 1-38         Filed 03/29/21      Page 2 of 41

9tgc 2 - Rcafo nrl Clvfl RlghtsD{rector:- ­


orglnlzatlon. Instltutlom rlshl nEan excnptlonare dlre.ctedto submlta
rrlttcn_ rqr:st to the AsslstantSecrctaryldentlfyfre the provlslonsof
th e Tl tle II rc gul rtl on rJ rfd rr r e ln c o n s ls t e n tr lt h e s p c c lf lc t c n c t . -
Thcsclrtnrctfons nre rlsb otllncd on-theHEl{Fonn63!l Assrranceof
Colpllrnce rlth Tltle IX that lnstltut'lons Ere rcqufredto ffle for con­
:ldcrrtlon fbr Federalflnanclal assls(;ncefrcn the Departmntof Health,
Educrtfonand lfelfare. Theassurlncefonrrsusedby thc Depantmntsf
Edrcatlonno lotger contalna.provlsfcinfor clalrnlnga r.ellgt.arselemptlon.
HerdquartcErecelvedorcr 200 rcguests-                fio;.rellgfots cxorptlonhetnen
 1975and 1979. Theserequestsspclfy severalscctlonsof the Tltle IX
regulatlon frqn *ldt lnstf tutlons controlledby a rcll.grlo,rs                        orgrnfeatlon
havc requestcdcxerrptlon. The sectfonsnost frcqcntly speclflcd tre:
   lgq.?1.rg9r1rtf
qI 1 0 6 .2 1(c         19 dnlsslons (l nstltutlom nnt to rclnrtnsl qglc-sex);
                   )'q 106.40,q 106 . 5 7a d Q 1 0 6 . 6 0r e g a r { ln gn E r lt a l r n l p a r e n tb l
status of stutnts rnd mplopes: Q 106.34rcAnrrtlngacccssto course
offerlngs (lnstltrrtlons offer corrsestralnlrq lndltfduals for the prlest­
 [o o d , n lnl s try or rahbl nateo n ' lyt o n p n ) ; a n < Q
                                                               l 1 0 6 . 3 1 ( b ) ( 5r)e g r r d lng
 rules sf tpFarance (thls sectlonrls resclndedanddeletedfror the
                                                                                    :   --
r e g u l a t lo n l n 1 9 8 2 ).
H e d q u a rte rs l s fo rua r{i ng 2 15 case flles to the r eglonal of flccs, of r tr l c h:
1 2 6 h a v e l mu ffl cl e rT t'l n fo n n atlon to r naked Gtennlnltfon, SS contaln s uf­
flclcnt Inforrratlon, and 21 need not have bpcn subrnlttrd. Thcse flEures
rre hasedon a prel lml nary revl ew. The fol I orl rrg dl sqrssf on provl des
g u f d a n cel n i a d l l q   th e se requests.
POLICY

I n s u b m l ttl rg r re q u e st, a n lnstltutlon nust nar e the r ellglans or aanl z atl on
t h a t c o ntrol s the l n stl tutl on anr l speclfy the tenets of that or gr nlzat l on
r r d t h e sestl on s o f the T l tl e IX r egulatlon that confllct. llor e than ha'l f
 o f t h e o rl g l na l req u e stsco ntalnedI nsuffI clent lnfon' r tlon.            Hoter er , J @
s l D u ' l d nst co i rd u ctrrv l rw estlgatlve actlvlty - to      Gtennlne      r hethEr  the
l n f o n n a tl on a l re a d y su p p 'l l edby the  lnstitution  ls  cor r ect.    Instead,   any
 l n f o r m atl on p rovtA l a                            should  be  accepted     as fact.   The
                                'CU y'ttre lnstttut{ on
 fo nn lette fS at' Tab Lontal n quaI I fyl rr9liriguage rtr.lc h protects CR
 a r t t , o . t ty l n the cven t th a t an lnstliutlon has supplled er r oneots lnfor m a­
t i o n . C i ntrctl n g th e con trol ll r g or ganlzatlon to confl r r neltier control
 w e r t n e {nstl tutl on o r th e teneis follar ed by the or ianlzatlsn wgultl !e
 o i , t r u s f re. T he fo l l o w l n g p r ovides guldancefor eadt elem nt r cqulr ed for
 a c o n p l etc rq u e st.

Control

Th c l rr tftutl on s trul d l i dl c a t e t h a t lt ls c o n t r o lle d b y a r e llg l- o r s.
o r g n l zt tfi ;:- nts -'c ontrol ' r a s d c f ln c d f o r ln s t lt u t lo n s I n r l{ a r c h
lg77 rcr:ton f ttre old HE{ Fonn639A(see TabB). Appo{nltcly three.
l rr tltu tlons fafi eO i o fov l & a r r yln d lc a t ' lo n{ lt llO f llg lo n o r c iur ch
tnfiuenlei tne-inittiution. Scrne-              lnstltutlons Indlcatcdthrt thqy ere
       Case 6:21-cv-00474-AA            Document 1-38         Filed 03/29/21      Page 3 of 41

Prge 3 - RcglonalC lvll Rlghts Dlrrstor:­

lndepenGntlycontrolled arrddo not requlre faculty or stuOnts to be rcnters
of tttc prtlcular nrllglars orSanlzatlonaffll lated rlth'ttre Instltutlon.
Yor wlll necdto nequestrore Infonnatlonfromthose lnstf tutlors provtdlng-.
no lnfomatlon rt all, Hcever, you sbu'ld acccptrs frct thrt rn-lnstltuilon
ls co n tr ol l d by r rc l l gl os o r g n lz a t lo n { r e r e t h e s p e c lf f c o r g r n f z r 6 o nl s
nand evenrhen no lnfonnatlonls provldedon tpw that or.'grnfzrtloncontrols
the lrrtltutlon. To rcserveER artholjty, yo shouldlncluO thc lrnguage
contalnedln furrnletter bro (see TabC, fonn letten bo, ncrt to hst-paia­
trTh). Thls paragrphlndlcat6 thtt'ln the eventthat (f,Rrccefves r
corplalnt egalnstthe lnstltutlon. end subsequent                      contactilih the lrl lglo.rs
orgnl zatlon reeals that that orgnl?rtlon doesnot control thc lnstltutlon,
then ER rll I resclndrry exenptlongranted'.
Tenets
OCRcannotqrnstfonrhat lmtltutlon representatlvcs   c laln .ith.tr bcllefs.
0nly rfrereonetenet clearly contradlctsanothercould GR qucstlonthe
lnstltutlon pol'lclesbasedon tbse contradlctorytenets. (A prellrnlnrry
revlew of the caseflles rerealedno clses *rere tencts cre contradlctory.)
Severallnstltutlons clafrnrdherenceto rrltten refarencessuchrs the Blble
and quotesectfonsas rellglqrs tenets or !s supportfior rCllgtos tenets.
I suggst that staff checkthese clted passtges,l f feaslble andnecessaw,
to Gtermlnethat the rrltten reference1s clted or quotedcorrectly. Under
no clrolnstancesslould CR appearto be lll..pretlrg the Blble.
Unfortuately, nErVlnstltutf onshare not beenso clear regrrdfng the
tenets of the rellglorrsorlanlzatlon as to quote sestlonsof thc Blble.
For example,mry lnstltutlons hare requestedexanptlonfron thc narltal
andparental status sectlonsof the regulatlon (5 106.21(c),5 106.40,
5 1 0 6 .5 7,a nd S 106.50). S er e r a l o f t h e s e I n s t t t u t lo n s s t a t e o n ly t h at
these sections preventthemfrm scneenlrgstudentsandcnployeesrhose
b e h a vlorl s nd l n ac c ordncer lt h t h e ' Ch r ls t la n ' o r ' b lb llc a l        r c r a ls "
fol'lored by the lmtltutlon. Youslpuld acceptthesevery generaltenets
for those sed,lonsof the regulatlon regrdlrq nrrltal and parentalstatus
of studentsard enplqyees(sictlons notedabove)slnce the prohlbltlons
ln these sectlor lrs so speclflc. For a'l'l other sectlonsof thc regula­
tlon, *rlch tre noneconplex,you stpu'ld-lggulre that lnstltutlons be
 r D resp ec l fl c than to s l rnpl yc la ln rCh r ls t iih o r b lb lt c a l r o r a ls ls t e n e ts.
In grantlngtn exernpt'lon,         ffiR nEy reset'1t9lts aulhorlty !y. strtlng !tt.!­
tne'eiernpiionts lfilted to the txtent that cqnpllancerlth t'be Tltle IX
regriari|n confllcts rlth the rettgtous tenets folloled by the lnstltutlon
(iii iaU C,-fonnletter tro, paragiapn!rc).. Thls perrnltsI pltentlal
i o ip f a inani an eportunl ty to ' O ts i, r t b t h o s e . t e n e t sa, t r t r lc h t lm , . 0 H' ­
iiy'contact ttre-riproprtaie_rellglo/s orgnlzatlon for an cxphnrtlon of
th l p ra c tl c al +pl l c atl on of t e n e t s .
Requla t I ons
                                                                       ls
Thc rsnrlnlrg lnfonnatlonthat lnstltutlons stpuld spcclfy ln rtqrnsts
ttre siatorr'of thc Tltle IX' regulatlon frcm-Sfdt they scck craPtlon.
ih;;;;i irlortty of tlrse Institrrtlons speclfvlttgsectlons rrqrrstcd
         Case 6:21-cv-00474-AA          Document 1-38         Filed 03/29/21      Page 4 of 41


  Prgc 4 - Rcalontl Clvll Rlghts Dlrestors

  cr a p tlo n fre 5109.21(c ),5 _ 1 0 6 . 1 0 , 9 1 0 6 . 5 7r,n d g 1 0 6 . . 6 r0c a a r d t ng
  rr rltr l rn dprrc ntrl s trtus of3tu d e n t ir n d a r r p lo y c e i. t lr n y | n it lt u t io n s
  rlso Indlcrtcd thrt only nn could bc tralncd rs iellglous ierdcrs ind-
  Fqucsted ercnptlon frm $ 106.34rcAardlngtcce3sto-courscsrnd ccrtrln
  rploynent sectlons slncc-only nen nre allond to teach thcse coun3rs.
  ln rpplylng fgq thcse rcqucsts, 3qrrelgrstftutfons rcallzed that crclpilon
  puld bc necdcdfrqe scvcral sectlons bf thc rcAulrtlon for onc of fis
  pollcles. lhnver, nost Instltutlons dld not. For cranplc, lf only mn
  rru pcrnlttcd to tcrch a qartlculrr cburcc'thtt trrlns filturc relfgious
  lcaders, Instltutlons tcndedto.request-ercnptlonfron S 106.51,rfilch
  gcncrelly prohfb fts scx dlscrlnf nrtlon ln cnploymnt, Uit CIOn6t rcquest
  crenptlon.frcnS 106.53(rccrultment),5 1S.55 (Job clrsrlflcrtlon rnd
  Itructure), or S 106.59(rdvertlslng). -Dcrpltc ihc frgt thrt sqneof
  these rcqucsts call for crcrnptlonto scstfons tirt rrc not splclflcd ln
. thc lequest f?!!al, yor should recqmendrn crcnptlon only tbF ttrose
  scctlonsspeclfled by the lnstltutlon, v'lth thc follorfng-exceptlons.
  lf an lnstltutlon has clearly erred ln spcclfylngthe seitlon bf the
  Tltle II regulatlon frm rf,rlchcxenptlonns requested,o r an cxanptlon
  to-general regul!!ory provlsfonsrlll not sufffic ln addrcsslngthi
  pollcles-or practlcesthat the Instltutlon has clearly dcscrlbid, then
  you shoulddctcnnlne*tlch scctlons lre the nosTTii-oprlatc aritrdraft a
  letter for ny slgnaturelncludlng your rccqnnendailon.'
 OtherConsldcratloni
 llany Instltutlons tere not speclflc ln thelr requestto the polnt of
 speclf yl ng a paftl cular educatlon progrln. For exanple, I nstl tutl ons
 provldlngcoursesthat traln only ncn.asrellElous lcadershavetcndedto
 rsk for crcnptlonto S 106.34regardlngaccessto courses. Instltutlons
 havenot askedfor cxenptlonfor only those coursestralnlnE nen, and often,
 thc lnstltutlon docsnot Indlcate drat the courseslre or hor nranyrelated
 coursesthcrc nay bc. Younay recomendrn cxenptlon for the cntlne sectlon
 o f th e r egul atl onandl l nl t th e e x e n p t lo nb y s t a t ln g t h a t lt ls lln lt e d to
 the extent thrt ccnplylngrlth the regulatlonconfltcts rlth the rellgiurs
 tcnets of the organlzatlon(see TabC, fonn lrtter tF, paragraph                                t ro).
 A g a l n ,th l s l anguage                        a u t h o r lt y a n d
                             r tl l 'res e r v e O CR                      p r o v ld ea p o t e n t la l
 conplal.nant-     rl.th th€ oppoftunltyto-dlsputt-any claln that a dlscrlmlnatory.
 practlce ls ln accordance            rlth rellglots tcnets.

  Sqneof thcse lnstltutlons nry not r:celve Fedcralfunds. OYerhalf of
  the requastgarc frqn lnstltutlons rlth lcss than 500 students,lnd
  rpproxlnrtely 171 havefenr than 100students. Althoughnost Instltutlons
  pibOaUtyh avl studentsln rttendance*to recclveDepartmnt-ofEducatlon
  itudcnt-flnanclal lsslstance, lt ls qulte llkely that scnrelnstttutlons
  rccelve absol'utelyno Fcderalnoney. For nor, yol shouldslnply respond
  to thc rrqucsts o? ttrc Instltutlons. Attenptlngto detcnnlnefundlng
                                     'Inasnuihirlth eroycg!iv1-cqrrlderatlons,
  for thcse-rostly grall schools,cspcclally
  lr not ferslbliadnf nlstrattveiy.            as ttrFTiElEtlon Inltlrted
  the corriiponCcnce,ff rn lnstltutlon nor refusesto corru3Pond   Y lth OCR

  2@r.                            Bcll,                    , lo4 s. ct. l2ll (1984).
     Case 6:21-cv-00474-AA          Document 1-38        Filed 03/29/21      Page 5 of 41



Prgc 5 - Rcglmrl Clvll Rlghts Dl'rcctols

rfille you !rc rttcnptlng to decfdeon tn cranptlonnrconrcndatlon,Iou
shoulddrrft r lctter for ny slgnatureInfornlngthc tnstltutlon thrt-OCR­
ls closlng thc ercnptlon rcqucst flle. Theonly rcrson to correspondvlth
thc lnstltutfon In thc future fs lf OCR rctually rccclve3t coglafnt rgalnst
the lnstltutlon. OCR   my detcrnlne.Jurlsdtctlonrt thrt tln.
PROCEDURE
Eclor are speclflc proccduresfo1 hanllt$ requestsylth vlrylng rnounts
of Informltlon.
                                                                                    'a
Suffl clent lnfornatlon
Approxlnatelyone-thlrd of the ercrnptlonrcqu6its contrln Sftcient Infor­
natlon for a dcternlnatlon. Youshould revlcr eachfllc crrcfully and
detennlne: l) rfietherthe Instltutlon has spcclflcd r controlllng rellglous
organlzatlon;2) *ether the rcllglous tenets andlnstltutlon practlces
descrlbedas brsedon those.tenetsrculd vlolete Tltlc lI; rnd, 3) rfiether
the sectlonsof the regulatlonhrve bcenproperlyldentlflcd. Yut should
then draft r lctter to thc lnstltutlon for ny slgnatur: rilclt-grants or
denlesan eranptlon. Youshould fornrd thls draft rccmrcndatlonto PES
for flnal reylcr. Also, you shou'ldlnclude coplcsof the orlglnrl requcst
lctter and the Ttt_leIX regulatlonln the package  f ornrded for ny slgnature.'­
Youmayuse forn lettcr tro at Tab.Cas    a-gufde.

Insufflclent lnformatlon
Just over half of the excnptlonrequestsdo not contrln sufflclcnt lnforma­
tlon for a detennlnatlon. Youshouldcorrespond                      r lth the Instltutlon and
requcst rhateverlnfornatlon ls necessary. (You-                    tt!!yuse-fo-- lctter one
rt'Tab   C  es  a  gulde.)   In sandlngthls        requestfor         mne lnfornrtlon! yotl
ihoulC iniiuae-copleiof the orlglnal requestand thc Tltle II rcgulatlon.
itnce these requeits nre suhnlttedprlor to 1980,lnstltutlons nay not be
irar. that the'regulatlonras recodl?led. Y-ou                   s hou'ldnot ftnpos3,aly           t 1T:
                                                     Upon    receivlngconplete             Infonnatlon'   -
itrntts for raturning.thls      lnfonnatlon.
yo u tn o ri d di aft a i etter to t h e in s t lt u t lo n , f o r q I s ! g n a t u r e ,g r a n tl n g
6r aenytng!n ciernptionrnd fornrd lt-to'fE3 for final-rgvlcr. lf the
 instttirtt6n refuse'sto protlde the necessary               I nformatfon' y-oushoulddocu­
ntentt ttts posltion anOdrrft a letter           to    thl   Instltutlon, for'ny slgnature'
inAiciirng'that OCn-iiif osing.thc exernptton                rcqucst.flle d-q9^to           t his
 rliuiat t6 ruppry-lurititent iriiormatioir. Youshould                    submlt     thls      draft
 lcttcr to PESfon flnal rlYlew.
RequestU nnecessary
                                                                 th't they
Sonelnstltutlons subnlttedt rellglous elslPtlon requestrsklng  clscs' these
t"ifioiC   io ttntt rdnrlsslonto siuccnts of onQscr. ln ln        havean
lnstltutf ons rre prlritc-unCi.ir6Jiii lnstltutlons *llch rl6rdy
                                                                         -
                                            gt thc Tltlr II rrgulltlon' II -.
 :raptlon for adnisslons  undcr'b-iOe.iStii
 yo. dctcmrnrthrs to bc ttre cric,-til-ihi"rd draft r lrttj7 for ny srgnature
 Indtcattngthrt tie-lnstltutlon niez not havcrPpllcd.  for.rn Grsiptlon. (You
                                                'Youshould
 .ii ,ii iiri'iitil. u,ric it riu i-is a suldc.             notcthrt rorn
         Case 6:21-cv-00474-AA          Document 1-38        Filed 03/29/21      Page 6 of 41


    Plge 6 - RcAlonrlC lvll RlghtsDlrictors' . . :-.

    lctter thrcc ls thc only lctter thrt lncludes! tlme llnft. lf lnstltutlons
    do not lndlcrtc rlthln 60 drys thrt they needrn cxemptlonto 3cctlons_of.tie_
    rcAulatlon othcr then undcrgradurterdnlsslons, then OCRshouldclosc the
    cremptlonruquestfllc.) lgafh, IoU shouldlncludecoplcs of thc request
    lettcr andthe Tltlc lI regulrtlon ln. the packrgcfornrdcd to hc.dqulrtrrs.
    Youshouldbc crreful ln revler{ng thise flles, trhnyof the rcquestsfrm
    tlngle-sex lnstltutlons are frfit profcsslonals chools*rlch rre not prescntly
    crcrnptedandnrrst subntt r rellglors crcnptlon requcst. lbr.lovcr, soc prl- ­
    vatc undergrrduatcInstltutlohs lrrve rskctlfor crcrptlon frc othcr scctlons
    of the regulatlonIn addltlon to thc rdnlsslonssectlon. Yor shoulddraft
    rpproprlrte lctters to thcse Instltutlons lnd suLrtt thcr to PfS.' If the
    request lettcr docsnot clcarly fndlcrtc thrt the school fs r pflvltc under­
    graduatetnstltutlon, lt r'lll be necessaryto Chlck an cducdon dlrcctory
    or contactthe Instltutlon.
    Approxlnrte'ly    e lght flles contafnfonn lettcrs that nre scnt to Instltutlons
    ln 1980lnformlngthe Instltutlon thtt an cxenptlonrequestn3 unnecessary.
    Coplesof these letters hevebccn placed ln the approprlatefllcs. You
    rh o u l d c areful l y rev l erthc f lle a n dd e t c n n ln elf t h e f o n n . lc t t e r s c nt l n
    1980ns approprlate. If so, rnd thcre rre no other naterlals ln thc flle
    datedafter the 1980forn letter, you nay conslderthe flle closed. Horcver,

o   lf a careful revler_of the ftle lndleates.thatthe 1980lettcr rnrynot have
    dlsposedof rll the lssucs, tfl shouldcontactthc Instftutlon to request
    the lnfornatlon you (csr necessary,r nd then drrft !n lpproprlate lctter.
    FI IIALREC$N,IE
                IOATIONS
    I recqnnend    that you rxerclse lcnlency ln handllngthese requestsrnd ln
    naklngflnal recormendatlons         for crernptlons.TheseInstltutlons makeno
    tccret of the rellgtous tcnets that Influcncethc lnstltutlon and potentlal
    faculty andstudentsrrr anre of thls lnfluenceuponJolnlng the Instltutlon
    comrunity. OCRruthorlty rlll bc rrsaruedby uslng the properly mrded con­
    dltlons hotedIn the forn letters (see TabC). Thevast nraJorltyof these
    cxe,nrptlon  requestsare betreenfive andnlne iears old. Youshoir'ldrvold
    th e a p pearrncof   e demandl;dge t a lle d , le n g t h ye x p la n a t lo n so f r e llg f o u s
    tcncts, rel-lg.tous     o rganlzailoncontrol aad--lnstltutlonpractlcesln order.
    thrt OCR   rnay-declde     on ln exenptlon. Youshouldalso avold lmposlng.tlme
    l.lmlts for iecelpt of Inforrnatlon. 0nly thosc lnstltutlons thlt neednot
    hrve appllcd for'a requcsthaver tlnc llmlt on contactlnggCR. As lndi­
    cated ih trU C, forn l'etter three, flnal paragraph,lf OCR                          doesnot recelve
    notlffcatlon that an Instltutlon needsexemptlon                    other than that lndlcated
     fn th e orl gl nal l ettc rr OCR  r l' ll ls s u m ea f t e r 5 0 d a y s ' t h a tt h e ln s t lt u ti o n
     nis no neei tor en cxcriptlonrnd close the requestlllc.
     I hlye askedyou to subnlt these letters to PESfor flnal revlcr s6 ttrrt
     hcadquarters    i rry ensurelccurlcy and conslstencyln our ltsPon3c3.tolnst'l­
     tutldns. Thc f6m lettcrs at tiU C rlll help ehsurethlt lltters drafted
     li tt. iegtonat offlces arc conslstent. Ycx.r                should be rnre that ntny
     riquiits-irc iorr lattem fron Instltutlons controllcd ly tttc srmc rcllglous
     liientzltlm, but thrt thc Instltutlons controllcd by the 3un organlzatlon
     iti-fn sevaril dlffer:nt CR.reglons. It rlll bc nectsslry-for hcadquarters
     io-cnsure thrt our rcsponsasto-thGie lnstltutlons lre consl3tcnt.
         Case 6:21-cv-00474-AA           Document 1-38        Filed 03/29/21      Page 7 of 41




o   Prgc 7 - RcAfonal Cfvll Rfghts 0f t:stor:

    It rlll bc +parcnt r|tcn yqr revlat the requcsts for yoq!'..rcAlonthat
    rcspondlngto thcse lmtltutfons rlll f tlolre rpplyln€ corDn scnscln
    lOitlon to rtanOrd pollcy. Yor shouldattapi tb dirft rn rpproprlate
    rcponse cvcnrhere rqtnsts havelnfarnlller poltcy lnpllcrtlons. Hcrever,
    lf r subtantlal pollcy lssr: arlses, yOunry chooseto rcfcr thc lssrp to
    hcdqtertar: bcfore rttc4tlrg to draf$ t rrlsponse. If you havcqrrstlons
    re g r d lng pol l c y r J or s hou ld _ s u b ntilt
                                                      h c n I n r r lt ln g t o F r c O r lc k T . C l o ffl ,
    Actf ng Dlrcctor,      Pollcy   and  EnforcanntScrulcc.                If yor rlsh clarlflcatlon
    rcgrdf ng    portlor       d thls EnDranduti,-       you nry contrct Jcrncttc Lfn, Chlef,
    Postsccordary     EdtcatlonBrrndt, rt FTS'732-L677.
    Attachn:nts




                                                                       ?.
Case 6:21-cv-00474-AA   Document 1-38   Filed 03/29/21   Page 8 of 41
Case 6:21-cv-00474-AA   Document 1-38   Filed 03/29/21   Page 9 of 41
Case 6:21-cv-00474-AA   Document 1-38   Filed 03/29/21   Page 10 of 41
Case 6:21-cv-00474-AA   Document 1-38   Filed 03/29/21   Page 11 of 41
Case 6:21-cv-00474-AA   Document 1-38   Filed 03/29/21   Page 12 of 41
Case 6:21-cv-00474-AA   Document 1-38   Filed 03/29/21   Page 13 of 41
Case 6:21-cv-00474-AA   Document 1-38   Filed 03/29/21   Page 14 of 41
Case 6:21-cv-00474-AA   Document 1-38   Filed 03/29/21   Page 15 of 41
Case 6:21-cv-00474-AA   Document 1-38   Filed 03/29/21   Page 16 of 41
Case 6:21-cv-00474-AA   Document 1-38   Filed 03/29/21   Page 17 of 41
Case 6:21-cv-00474-AA   Document 1-38   Filed 03/29/21   Page 18 of 41
Case 6:21-cv-00474-AA   Document 1-38   Filed 03/29/21   Page 19 of 41
Case 6:21-cv-00474-AA   Document 1-38   Filed 03/29/21   Page 20 of 41
Case 6:21-cv-00474-AA   Document 1-38   Filed 03/29/21   Page 21 of 41
Case 6:21-cv-00474-AA   Document 1-38   Filed 03/29/21   Page 22 of 41
Case 6:21-cv-00474-AA   Document 1-38   Filed 03/29/21   Page 23 of 41
Case 6:21-cv-00474-AA   Document 1-38   Filed 03/29/21   Page 24 of 41
Case 6:21-cv-00474-AA   Document 1-38   Filed 03/29/21   Page 25 of 41
Case 6:21-cv-00474-AA   Document 1-38   Filed 03/29/21   Page 26 of 41
Case 6:21-cv-00474-AA   Document 1-38   Filed 03/29/21   Page 27 of 41
Case 6:21-cv-00474-AA   Document 1-38   Filed 03/29/21   Page 28 of 41
Case 6:21-cv-00474-AA   Document 1-38   Filed 03/29/21   Page 29 of 41
Case 6:21-cv-00474-AA   Document 1-38   Filed 03/29/21   Page 30 of 41
       Case 6:21-cv-00474-AA        Document 1-38          Filed 03/29/21    Page 31 of 41
                                             Ilda\,
                                                lr


|\ MEMORANIDUM
                                               T'NITEDSTATES DEP^RTMENT OF EDUC^TION
                                                                 w^SilfllfcTolf. D,C. Iror


                                                                                        t
    T0       : RcgfonalClvll RightsDirectors                                DATE:. rw        2g
               RcAlonsI - I
    FRoi'dilbffiii.i*ii:igil
                        -
    SU U E C T :T l tl e IX R e ll gl ou s Er em ptlons.


     D u r l n g th c p a st se ve ral ree ks, the 0fflcc for Clvll Rlghts ( 0Cn1has h ad
     f o m r l an d l nfo rma l co n trcts with r epr esentatlvesof r abblnlc lnstltutl ons
     r e g a r dl ngGR 's req u e stsfo r lnfom ntlon lnvolvlng r ellglous tenets. T he
    . r e s u l t o f the se con ta cts i s a clar lffcatlon of pollcy that m y affect the
     rrllglors crcrptlon requestsof institutlons ln your reglon.

    R e p r c scnta tl veso f rab b l nl s Instltutlons that flled for Tltlc lX r ellgl ous
    crcnptlons have Indtcatcd thefr bcllef that a request for relfglous tenets
    l s r v l o l rtl on o f th c F l rst fu:endm nt. To avold Posslblc constltutlonr l
    cntanglnnts rnd cxpedltc.OCR'sproccsslngof thcsc rcquests, OCRhas
    clrlflcd        l ts p o l l cy to a l l or lnstltutlons to subnlt a statgnnt of Ins tl ­
    t u t l o n practl ccs, a s ba se don r ellglous tenets, as sufflclent for pr oc es s l ng
    a request rrherelnfornatlon regardlng thc controlllng orgrnlzatlon rnd
    s e c t l on s o f th e reg u l atl on ls also pr ovided.

     Ba s e do n con ve rsrtl on i w l th r abblnlc lnstltutlon r epr esentatlves,it ls
     n o t c l c rr rtreth cr al l l nsti tutions that nay be affected by thls pollcy
     c l a r l f fca tl on a re co n trol l e d by the or ganlzatlonsthat havc beenlnfon m d
     of thls pollcy. Thcrefore, I r lnstnrctfrlg you to scnd thc rttrched
     l c t t c r to tho se l nstftu tl on s that lr e contr olled by Jer lsh or gr nlzr tlons
     a n do t hcr l n stl tutl on s th a t r efuse to pr ovlde r ellglots tcncts, r nd that
     havenot provldcd sufflclcnt lnfonartlon for processlngthelr requests.
    lloo should attach to thls lctter r copy of thc letter sent on July 19 to
    Rabbl..tomlsSherer of Agudathlsracl of Ar:rlcr (copy rttachcd). You
     shqrld cladttc thc relllng of letters ln order to rnet the August19
     d e r d l l nc fd r sub tttl ng rel l glous er enptioncasesto headquar tcr s. If
    y o u r e q u l F l m e rten sl on o f this deadline, subm lt an extenslonr eques t
     t o F i e d crl cl T . C l o ffl , A ctlng Dlr ector , Po' llcyand Enfor cenentS er vic e.

    Attactnpntr




o
                 Case 6:21-cv-00474-AA       Document 1-38      Filed 03/29/21   Page 32 of 41


           2




-\
 -\    t,
  II           -!ear Presldcnt


               The 0ffice for Clvll Rlghts (OCR)o f the Departmnt of Educrtfon recently
               forrarded a request for Infonnatlon to{f nstitution nam] and tcvenl
               r a b b l nl c an d oth e r Instl tutlons. This r equestls par t of 0CRr seffor t to
               r e s o l v e a n u mbe or f p e n d l ngr equestsfor r elfglous exenptlonfr om Title IX
               of the EducatlonAnnndncntso f L972.

               I n r e spo n seto th e se re q u e sts,OCRr ecelveOa letter dated Apr ll 16 from
               A g u d athl srae l o f A mrl ca (AIA) lndicatlng lts posltlon that ! r eques t for
               r e l l g l ou s te n e ts fs co n stl tutlonally lnpennlsslbleunderthc Flr st Ar e ndnent
               of the Unlted.States Constltutlon. OCRrecently respondedto AIA orrtllnlng
               o u r r esp o n sl bl l l tl e s l n gi antlng r elfglous exenptlonsunderTltlc II. Sl nc e
               SR's posltlon nay affect your request for ererptlen, I copy of thls letter
               ls cnclosed for your reference.

               SR recognlzesthc constltutfonal concer'nsln provldlng GR rlth a dcscrlptlon
               o f r e l l gl ou s te n e ts. If your lnstltutlon fs stlll Inter ested ln r ecel v l ng r
               rellglorrs Grenptlon, then rc recquEnd thrt ;lou subalt a statqnnt regar{lng
               rellglors tcncts or Instltutlon pmctlces thlt tru brscd oa rclfglous trncts
               rdrlch you belleve-confllct *lth the regulrtlon. Thls rlll cnrbli OCRto rct
               on your requcst by conflrnlng that the correct sectlons of thc Tltlc II regula­
               tlon have been cltcd ln Sour request lettcr.              For craqle, a strtcnt       such
               rs - basedon our rullglors tenets, the lnstltutlon adtlts only nn - cnables
               CR to conflm that an eremptlonto 34 C.F.R. S,5106.21, 106.22 and 106.23
               rcAadlng adrlsslons and recrultmnt ls necessary. Also, !'strtcnt                     Indfcatlng,
               f o r e r a n p l e, tha t b rsed o n neliglor s tenets, only tnn tr e' per nlttcd to teac h
               certaln courses, enables GR to tale actlon on thosc scctlons of thc Tltle IX
               rcgulrtlon rcAandlngerplolnnt that nry bc spcclflcd ln your mqrcst lctter.
               Ilthout Infornrtlon rcgardlng f nstltutlon pructlccs to conflrn thrt thc sectlons
               of thc regulrtlon cltcd In your request lcttcr arc rccurltc, lny exemptlon
               granted by GR rould hrrr llttlc prrctlcrl lprct.                (ER rould bc requlred to
               Investlgrtc rny cmplrlnt fllcd rgnlnst lour lastltutlon, to thc ertent that
               y o u i l nstl tutl on rccel vcs'Fcder alflnr nclr l asslstr nce, lf r G cannotdetem r l ne
               the.rccuracy of thc crqtlon              requestedor subsequcntlygrlnted.
                         '-F
               I hopethtr lett r rnd tltc cnclosedcopyof the letter to AIA clarlfy 0CR's
               lntent lr Slu{ry thc Infomatlon requestrnd 0CR'sresponslbllltles ln
               grantlng fttjlous exergtlons. If you haverny questlons,pleasefeel free
               to contact r rt [phonc nur$er].
                                                               Slncer ely,



                                                                [Regfonrl Dlrrctor'r fr-J

?.     I
                                                                ReglonalClvll Rfghts Dlrector
                                                                0fffcc for Cfvll lfgftts
                                                                Reglon [tluoDcr]
               Encloiure
                Case 6:21-cv-00474-AA   Document 1-38                     Filed 03/29/21                 Page 33 of 41




-                                UNITED STATESDEPARTMENTOF EDUCATION
         |
-   rl                         OFFrcE OF THE                 SECRETARYFORCtVtL RIGI{TS
                                                   ^SSISTAIITT



                                                               Jf_f g s
               Rabbil,lorris Sherer
               President
               AgudathIsrrel of Anerlca
               Five Beeknan  S treet
               ller York, llewYork 10038
               DearRabbi.Shercr,
                                     .
               Thankyou for-youl lcttcrs of Aprtl 16 rnd iluly,3 Infornlng thc 0fflce for
             . Clvtl Rlghts (OCR)o f your posltlon rcarrdlng OCR'srccent rcqucits
                                                                             -Thcscfor
               lnforuatlon thrt nrc tcnt to scvcrrl rrbblnlc fnstltntl6ns.          rclucsts
               for lnfomrtlon !r. prft-of 0CR'l cffort to rcsolvc r brctlog of rcqueits
               for rellgious excoptlonfrm Tltlc lI of the EducrtlonInndnents of 1912.
               Yonrunderstandlngof (ER'r positlbo. .3 3t.tGd In Snur iluly 3 lcttcr, ls
               corrcct. (fR ylll rcccpt r rtrtcnt    of lnrtltutlon pnctlcc3, 13 bascrl
               on rcllgfour tancts, rnd rs bcllovcdby thc fnttltntfon to conflfct vlth
               speclfled sectlonsof thc Tltlc lI rcAiulrtlon,u sufflclcnt Infomrtlon for
               OCR to procrss r rellglous crcnptlon nequcstdrcre Infometfon ldcnttfylng
               the rellglous organlzatlonls rlso Included. OCR    ls rcccptlngrn lnstitu­
               tlon's statcnent of.trnct3 or p?rctlca3 rnd Infonrtlon Fa$rdfng the
               controlllng rellgiors'otjanlzatlonas flct. Thefollorlng shouldfurther
               clrrlfy OCR'sp osltfon.
               CR hrs r:cclved wcr ?O rcqucstsfor rclf glars cr:eptfon frc Tltlc tI.
               0ver hrlf of thort rcqucsts dld not rupply rufflclcnt lnfonrtlon for OCR
               to rrke a detenlmtlm rcgrrdlng rn urgtlon.         A Dd.l lctt:r ns draftcd
               to rddressthcrc uny rclfglour ucnptlon rrqnrtr contrlnlag Insufficicat
             :lnforlatlon rnd thlr lrttcr ns rcnt to scvcrll rrbblnlc rnd qther Instltu­
               tl.oq,'rt o crpcdltc thr procasslngof thcsc brctloggedruqlcsts.
                      tl
               OCR'gm*lnrf bflltfrr In grantlng rrllglors craptlons Include clrrifying
               riclhcr ar-lmtltutfqr hu elted thc corrcct srctlont of thc Tttle II
               regulrthr lo ltr mqucst lrttcr.    OCRhrs no Intcntlon of nvlcring the
               tegtttry   of tmrtr of rny rcllglou3 orgtnlzttlon or dct:nlnlng hor such
               tenets r'j bjrt prrctlccd ln rn lnstltutlon's :ducttlon progru. Youare
               correct fn yanr undcrrtandlngthrt OCRrfll not prcbc Into thc nature rnd
               doctclnal sourcGof thc undcrlylngrcllglors tlnets.
              'tn yurr lcttcr of Aprll 16, you lndlcrtcd thlt the rrbblnlc rchooll 'llnlt
               rdnlssloa to nalc gtudcnt3.' Ihls brlcf rtrt*nt     fs nm Inforrrtlon than
               ns   provldcd                 fon lctten  requcsts for rcllglurs cralptlon

    ?.
                             ln thc orlglnal
               forrlrdcd by the lbblnic lchooll.   lbnver,   thlr rhort  *rtcnt_prov{des­
               lrportrnt t-nfonrtlon to ER In rctlng  oa  an crcnPtlm   rtqucst.  For exanple,




                                        , . . . A r n . i 'r     .r,   s l g '| t i c T n t r   D.e. lr]t:
              :
                            Case 6:21-cv-00474-AA          Document 1-38       Filed 03/29/21      Page 34 of 41

          ;

I\            \
-
t-                I   Pagc 2 - Rrbbf llorrf s Sherer
     t­




                      lloltlng adrlsrforu to en only basedon rellglors tenets clarlflrs for OCn
                      that an ererytfon ls needed.to3 4 C.F.R.E$ 105.21,106.22,nd 106.23
                      l?9.1{ln9 ld43llons and rrc,rultrpnt. Gmntfng.n axetlon to 9!                              106.2l,
                      106.22and 106.23precludesthe necessl{ for an excnpilonto g "t06.31
                      (e d u ca tl onprogras andrc tl v lt le s ) , 5 1 0 6 . 3 2( h o u s ln i) , o . $ i0 6 . 3 4 ( a cce ss
                      to cources). Thesethree sectlons,In rddltlon to the adnrlsslons                          andrecruit-
                      Itnt provlslonstEP9 speclfledln the fonn letter requestsfor erengtlon
                      fron the mbblnlc schools.
                      I appreclateyour concernsregardlngconstltGlonal entanglarnntsln provlding
                      (fR vfth r dcscrlptlon of relf glq/s tenets. Slnceyour lettcrs lndlcate that
                      thc rabbtnlc sqhoolsrre stlll lnterestedIn rccelvlng rellgtars exenptlons,
                      I rcccrnrnnd thit these schoolssubolt a statccnt re$rilng-lnstltutlbn prii­
                      tlc:s that are basedon rcllglo,rs tcacts rnd thrt thqy bcllcve confltct rlth
                      the rcgulatfon. Thls rould upholdthe Instltutfons'' -deslreto cnsuiethelr
                      rlghtr urder thc Fft:t ArndEnt, cnrblc GR to rct lts ncsponslbllltlcs tn
                      conflrolng thtt th€ corrcct saGfons of the rcgulrtlon hrvc bcenldentlfled
                      In the rellglou3 exeetlon requestl:tters, lnd crpcdltc OCR|sprocesslrrgo f
                      th6c requcsts. Thc hagurg: that yor hrrr suggpstadln your lctter of
                      July 3, thrt:
                                Our rrlf glals tcnctg r.cqulrr us to .drlt only nrla students
                                to our cducttlon progrur rnd to.hlrc only ralc tcadrcrr for
                                our cducrtlonal p?ogrlns. Accodlngly, : 3eekarenptlon
                                fron thc follorlng reguletlons: . . .
                      ls sufflclent. Thls l{ngurgeenrblesOCR      to conflnnthat.rn exenptlonto
                      34 C.F.R.9$ 106.21,106.22rnd 106.23rcArrdlngrdrlsslonsrnd recrultcnt
                      ls nccessaryand, rddltlonrlly, that rn exeorptlon   to the several aplqycnt
                      3cctlor sf thl Tlth II regulrtlon eltcd In thc rcllglqrs erctptlon rcqucst
                      lettcr fro thc rrbblnlc schoolsrlso ls ncctsstty.'If OCRdocsnqt rccclve
                      Inforntlon rrgrdlng lrtltutlon     pmctlers to conflra thrt thc 13 ststlons of
                      tlp ruulrtlon-cltcd-ln thc foru lcttcr reqrrsts fbr cxcoptlonrrc (f,Racqtrate,
                      i;i ii}plton  frnted by GR rould hrrr llitlc     prlctlcel l4rct.      rould
                      bj rqu{id to-lrw:stlgitt rqy ccnplrlnt fllcd. rgrlnst tn- lffitltutlon lf
                      mn cinne.Srrrlnr     tfic rccriacy'of ttrc crgptlm nrqucstcdor subscqucntly
                      granrd..'-:tl
                      It t3 irtr*f#ro       Ctcmtnc, brsed91lgr^lettcr.^rlty !I9 rabblnlcschools
                      orrglnlttrEiEraaed ur4tl6n fron 99 106.31,1 06.32or 106.34. HoreYtr'
                      i';is'ri-io.ffi-arrri    it' rn Instttutign presentlyadnltsor contaPlates
                      f n thc futrrc lhtttng rocn on a lldted brsls to son progru or        use
                      lnrtltntlon rpuiTtg-oi'rirnrteo basts(Tltle lxylitrpernltsSepirate  houslng
                      oothc battg c-iiit. ttt.n     ttrc-initttution lqy    to rcqucstqrtlplrol to
                      thcsc recttonsd-|fr: ililif ilion.--Oirtirrise'-as nded  rbdvc' lf rddsslons
                                                                                               and
                      to rll proFn-rrr llrlicd to-in, thcn-rncrcnptlontotothe drlsslons
                                                                                      106'31,106'32
                      rgcruttrtnt provlslonspnccludefit*-;"d for cxlnpiion 95
l.                    rnd 106.34.
       Case 6:21-cv-00474-AA   Document 1-38   Filed 03/29/21   Page 35 of 41




     Page3 - l$bf llorrfs Sherer

     I hopethfr clarlfles our lntent ln lssulngthcse Infonatlon mqnsts ad
     GR's responslbllltlesln gtntlng rellglors cxarptlons. lf yo hare rny
     qrnstlons, please feel frce to contactFr:derlct Cloffl of ry rtrff rt
     ioz-l3e-lo3s.                      -
                                            Slncerely,



                                            Asslstrnt Secrctrry
                           ,                  for Clvfl.Rlghts
     cc3 StanleySeldenfeld,Actlng RcalonrlClvll ficrtr Dlnrctoq,frdton tt
         Daey E. DodG, RegtonrlClvll flCttt Dlnctor' fOlm lll
         Llndl A. Hc6onrn, Actf rp RcgfonrlGlvll Rl$ts Dlrrctor, tcgrlonV
         JcsseL. Hlgh, RcglonrlClvll Rlghtr Dfmctor, Rqfon YII
         Gtlbcrt D. ionn, RcAlonrl.ClvllRlf,rtl Dl.rcctor.lcgilonVttl




             a
             :"dfo
                 :.   r*




fr
\
                 Case 6:21-cv-00474-AA                      Document 1-38
                                                                NOTICES                     Filed 03/29/21          Page 36 of 41              15141
  All- communications regarding this            (Please read explanation of E3 Form                U.S.C. 2C31, 1(32 1(23, and 1685 (hereinafter,
Committee should be addressed to Carl         639 A (3/77), before completing this docu­           "litle l '). and all applicable requirents
                                              ment.)                                               impo:e-d by or pursuant to the Department's
T. DeMarco, Acting Executive Secretary,                                                            regulation Is-ucd pursant, to Title IX, 45
Pharmaceutical Reimbursement Advi­                 Pursuant to 45 CMH VUA:                         CFR Part 8 (hereinafter, "Part S'). to the
sory Committee, Office of Quality Stand­                                                           end that, In accordance with Title IX and
ards, Room 16A09, Parklawn Building,                     (Name of applicant or rclplent)           Part 8'3. no peroon In the United States shall
5600 Fishers Lane, Rockville, Maryland                                                             on the b=si of sax, be ezcluded from par­
20857.                                                                 (Addres3)                   ticlption in, be denied the benefits of. or
                                                                                                   be otherwiz      subjeated to discrimination
  Dated: March 15,1977.                                       (City. State, ZIP Code)              under any education program or activity for
                                                                                                   which the Applicant recelvez or benefits
                 CARL T. DEMARCO,                                                                  from Federal financial asLs-fancc from the
                                                       (Identifying ccdc--FICE, OE, or IlS)
     Acting Executive Secretary,                                                                   Departz nt. (This a-urance does not ap­
       Pharmaceutical Reimburse­               (hereinafter the "Applicant") gives this az­        ply to -ctions 93- (prescribing denial of ad­
       ment Advisory Committee.               surance in consideration of and for purple           mlion to course of study on the basis of
                                              of obtaining Federal education granto,               blindnez) and 903 (amending other las)
   [PR Dora77-8189 Filed 3-17-77;8:45 am]     loans, contracts (except contracts of Insur­         of Title IM, 20. U.S.C. 1684 and          S83.)
                                              ance or guaranty), property, discounts, or              2. Assuro ltself that all contractor-, sub­
                                              other Federal financial asistance to educa­          contractors, subgrantees or others with whom
          Office of the Secretary             tion programs or activities from the Depart­         it arzang7e to provide rervices or benefits to
ASSURANCE OF COMPUANCE WITH TITLE             ment of Health, Education, and Wielfaro              Its students or employee, in connecton with
   IX OF EDUCATION AMENDMENTS OF              (hereinafter the "Departmcnt"), Including            Its education program or activity are not
   1972                                       payments or other asistanco hereafter re­            discriminating on. the bsis of sex a.ainst
                                              ceived pursuant to applications approved             these students or employees.
  The following document (HEW Form            prior to the date of this assurance.                    3.   alo no transfer or other conveyance
639-A (3/77)) has been designated by                    Ax=s     I-T    m'   or Is'rvroa;          of title to any real or personal property which
the Director, Office for Civil Rights, De­                   Sua==Grs        Ass-unM.e             was purchae.d or mproved with the aid of
partment of Health, Education, and Wel­                                                            Federal financial assance covered by this
fare, as the Assurance of Compliance             A. The Applicant Is (chech the following          asurance, and whlch is to continue to be
which must be submitted by all -appll­        boxes where applcablo):                              used for an education program or activity
                                              I, ( ) AStatoeducatlon agency.                       and where the Federal share of the fair mar­
cants for, arid recipients of, Federal fi­    2. ( ) A local educatlon agency.                      :ct value of such property has not been re­
nancial assistance awarded by the De­         3. ( ) A publicly controlled educational             funded or otherwise pro2arly accounted for
partment and subject to the provisions                   Institution or organization.              to the Fedseral government. without securing
of Title IX of the Education Amend­           4. ( ) A privately controlled educational            from the transferca an asurance of compli­
ments of 1972 (20 U.S.C. 1681 et seq.)                    Institution or organizzaton.             ance with Title = and Parft 8S sattfactory
The requirement that such applicants          5. ( )A      person, organization, group or          to the Director and submitting such a           r­
and recipients submit this Assurance is                  other entity not primarily engaged         nc3 to the Department.
                                                         In education. If this box Is chccLsed,       4. Submit a revized         -surancewithin 3
set forth in the Department's regulation                 Insert primary purpose or activity
implementing Title IX, at 45 CFR 86.4.                                                             days after any information contained In this
                                                         of Applicant In the rpace provided        asurance becom2z Inaccurate.
The form is similar in content and pur­                  below:                                      5. If the Applicant is a state educatfon
pose to that used in implementing Title          B. ( ) Claiming a religious exemption               ency, submit reports in a manner pre­
VI of the Civil Rights Act of 1964. (See      under 45 CFR 86.12(b). (If rellgours exemp­          rerlbcd by the Director under 45 aRm 816(b)
45 CPR 80.4.)                                 tion is claimed, attach statement by highest         as to the compliance with Title IX and Part
   This form (HEW Form 639-A (3/77) is        ranking offclal of Applicant Identifying the         8S of Iccal education agencies or other edu­
a revision of a previous Assurance form       specific provisions of 45 CFR Part 8 which           cation programs        or activities    within its
 (HEW Form 639 (7/76)) which was              conflict with a specific religious tenet of          Jurizdiction
mailed to State school officers, superin­     the controlling religious organization.)
                                                 C. The Applicant offers one or more of the          Et- Loy= Arm Anopsor os Gn=7A.              Pzo­
tendents of local education agencies, and     following programs or actirvltlc          (checlc
presidents of colleges and universities in                                                           c===a        (Cnscr T= ArraceaxernA     Box)
                                              where applicable):
July 1976 for completion and return by                                                               A. 1. ( ) Pursuantto 45 C          Z3. the
September 30, 1976. Recipients who sub­       1.   () Pre-school.                                  Applicant has adoptcd grievance procedures
                                              2.   () Bindergarten.                                and de ignat d the following employee to
mitted an acceptable Assurance (HEW)          3.   () Elementary or secondary.
639, 7/76) are not required to resubmit                                                            coordinate its efforts to comply with Pmrt 83
                                              4. ( ) Graduate.                                     and h-- notified all of its students and em­
this revised version.                         5. ( ) Other (such as spcal proZ;r                   ployem of these grievance procedures and
   HEWForm 639-A (3/77) is essentially                   for the handicapped even if pro­          the following name, address and telephone
the same as the previous version, ex­                   vided on the pro-school, elemen­           number of the designated employce:
cept that Article III,-paragraph 2, of                  tary or recondary level). If this
the Title IX Assurance revised in order                  box is checked, give brief descrip­
                                                        tion below:                                                (N'ame of employee)
to clarify the scope of the recipient's ob­   6. ( ) Undergraduate        (including  Junior
ligation to obtain assurances from sub-                  and community collee3).
grantees, contractors, or subcontractors,                                                                3    ­
                                                                                                             -----------
                                              7. Vocational or technical.                                             (Ofce addrezs)
The effect of the revision is to delete       8. Professlonal.
the-requirement that recipients obtain              AnTrcLr 31-Puoo or Ass n=.cu
written assurances from subgrantees,                                                                    (Telephone number).
contractors, or subcontractors. Instead,         This assurance shall obllgate the Appli­
recipients must take reasonable steps to      cant for the period during which Federal        B. 1. ( ) The Applicant is not presently
assure themselves that the other entities     financlal assistance i- extended to it by the receiving Federal flnancial a Istaucee subject
do not discriminate on the basis of sex.      Department.                                   to Part ES and. consequently. ha not desi­
   Additional copies of the Assurance and          Axrrcrx M-Tmsss Aim Co:mmzn :sa          natod a responsible employee or adopted
                                                                                            grievance procedure3 pursuant to 45 CPI
Explanation may be obtained by writing           The Applicant hereby agrem that it will: 83.8 but wll do so Immadlately upon award
the Office of Public Affairs, Office for         I. Comply, to the extont appllcable to 1,  of -uch assistance and wl immadiately no­
Civil Rights, Department of Health, Ed­       with Title IX of the Education Amendments tify the Director, Its students and employees
ucation, and Welfare, 330 Independence        of 1972 (Pub. L. 02-318). as amended, 20 of the name, ollIce address, and telephone
Avenue SW., Washington, D.C. 20201.                                                         number of the employee so deslgnated.
                 ALaERT T. HrLnr,                2HEV Form 639 A (3/7). This form                  An==r     V--Sz-Ev1urAroz      (Cmzc= rn
                                                                                                                 Aasaorzz= Box)
                      Acting Director,        supersedes HEW Form 639 (7/7G). HEW Form
                  Oiflce for CivilRights.     639 (7/76) submitted prior to this re-ision            A. ([3) The Appllcant has completed a self-
                                              ,are valid and recipients need not submlt a          evaluation as required by 45 aRm 86.3 (c) and
  MAncH 14,1977.                              new as-urance.                                       has not found it necemry to modify any of




                                    FEDERAL REGISTER, VOL 42, NO. 53-FRIDAY, MARCH 18, 1977
 15142                                         Case 6:21-cv-00474-AA               Document
                                                                                    NOTICES 1-38               Filed 03/29/21               Page 37 of 41
its policies and practices or to take any re­                       HEW Form 639 A, (3/77) constitutes a le­         ployees does not discriminate on the basis of
medial steps to come into complian ice with                      gaily enforceable agreement-to comply with          sex as described in Part 86, the recipient may
Part 86.                                                         Title IX and all of the requirements of Part        not initiate or continue contracts, subcon­
   B. (0) The Applicant has comp)leted a                         86. Applicants are urged to read Part 86 and        tracts, or other arrangements with that In­
self-evaluation as required by 45 CFR 86.3(c)                    the accompanying preamble. The obligation           dividual or group or make subgrants to It.
and has ceased to carry out any poll [ee nnd
practices which do not or may not r neet the                     pendent of, andJado not alter, the obligation
                                                                                                    '-       e                 ADMINISTRATIVELY SEPARATI: UITS
requirements of Part 86 and is taking any                        not to discriminate on the basis of Sex Ira-           If an educational Institution Is composed
necessary remedial steps to eliminiate the                       posed by Title VII of the Civil Rights Act of       of more than one administratively separate
effects of any discrimination which resulted                     1964 (20 U.S.C. 2000e et seq.); Mecutive            unit, a separate HEW Form 639 A, (3/77) may
or may have resulted from adherence to such                      Order
policies and practices.                                          855 of11246, as amended;
                                                                         the Public Healthsections  799A and
                                                                                             Service Act (42
                                                                                                                     be submitted for each unit or one may be
                                                                                                                     submitted for the entire institution. If sepa­
   C. ([) The Applicant has not co mpleted                       U.S.C. 295h-9 and 298b-2); and the Equal            rate forms are submitted, the administra­
the self-evaluation required by 45 CiPH 86.3                     Pay Act (29 U.S.C. 206 and 206 (d)).                tively separate unit for which the form is
(c) but expects to' have it compl eted by                                                                            submitted should be clearly identified in the
                                                                              PERIOD OF ASSURANCE                    first line of HEW Form 639 A, (3/77). An
-----------------------------------                                 HEW Form-------.
                                                                                 639 A, (3/77) is binding on a       "administratively separate unit" Is defined
                                      (Insert date)              recipient for a period during which Federal         as a school, department or college of an edu­
                                                                 financial assistance is extended to it by the       cational institution (other than a local edu­
   D. (0) The Applicant Is not reqiaired to                      Department. With respect to Federal finan-          cational agency) admission to which Is in­
conduct a self-evaluation under 45 CTR 86.3                      cial assistance used to aid in the purchase         dependent of admission to any other compo­
since it did not receive any Federal f inancial                  or improvement of real or personal property,        nent of such institution. See 45 0FR 80.2(o).
assistance to which Part 86 applies prior to                     such period shall include the time during                    STATE EDUCATION AGENCIES
July 21, 1976.                                                   which the real or personal property is used
                                                                 for the purpose of providing an education            State education agencles are generally not
Date:                       .---------­                          program or activity. A recipient may transfer responsible for running pro-school, hinder­
                                                                 or otherwise convey title to real and personal garten, elementary or secondary programs.
                                                                 property purchased
                                                                                -------or improved with Federal Such responsibility Is generally loft to local
                                 (Insert name of applic ant)     financial assistance so long as such transfer education agencies although some supervl­
                                                                 Or conveyance Is consistent with the laws sory authority may be vested with the state
              By                                                 and regulations under which the recipient education agency. Consequently, most state
                                                                 obtained the property and It has obtained a agencies should not check the boxes for "Pro­
                                                                 ------ proper       HWtyxecuted
                                                                                            Fr     69oA (         -school
                                                                                                                        ...   "..
                                                                                                                               Kindergarten," or "Elementary or
                         (This document must be                  from the         t HaEW
                                                                                      h om         6t3 9t, n3/77) Secondary" In Article I of HEW Form 639 A,
                           by an official legally autthorized    or convey ty title unless the propernsfe           (3/77). If the state agency runs -special pro­
                           to contractually bind the p-          orestconey
                                                                 question iste notlenes
                                                                                   longer tothbe       p ory   in ongrams
                           plicant)
                                                                                                be used    for an      the for  the handicapped,
                                                                                                                            pre-school,           including
                                                                                                                                        kindergarten,       thooe
                                                                                                                                                       elementary,
                                                                                                    r the Federal or secondary level, the box marked "Other"
                                                                 share of the fair market value of such prop- should be checked and the appropriate de­
                                                                      has been refunded
                                                                                -erty      or otherwise properly scription inserted in the space provided.
                         (Insert tttl9 of authorized offic       accounted for the the Federal government.            Under Article III, paragraph 5, of HEW
EXPLANATION    OF HEW FoRa% 639 A (3/77),                          An applicant or recipient which has sub-          Form 639A, (3/77) a state education agency
    ENTITLED "ASSURANCE OF COIPLIAT nn WrrH                      mitted an HEW Form 639 A, (3/77) to the             may be called upon from time to time to
    TITLE IX OF THE EDUcATION AmEs ImIENTS,                      Director need not submit a separate form            submit reports necessary to detormine Title
    OF 1972 AND THE RLEGULATION OF                     THE DE-   with each grant application but may, if the         IX compliance by local education agencies
    PARTLIENT OP HEALTH, EDUCATIO N, AND                         information contained therein remains ac-           within Its jurisdiction. The form and content
    WELFARE IN IrPLEmIENTATIOx THIE LEoF"                        curate, simply incorporate by reference, HEW        of such reports will be specified by the Di­
   Section 901 of Title IX of the Et Lucation                    Form 639 A, (3/77), giving the date It was          rector at the time the request s made,
                                        o person                 submitted.
                                                                 Form 639 On
 Amendments of 1972 provides that ncled     from                             A, the  other must
                                                                                  (3/77)   hand, aberevised HEW
                                                                                                      submitted                      RELIGIOUS Ex-rAPTION
shall, on the basis of sex, be exclud efdts of,                  within 30 days after information contained             Applicants or recipients which are educa­
participation in, be denied the ben ert of,                      in the submitted form becomes inaccurate,           tional institutions controlled by a rellgiou4
or be subjected to discrimination un ing Fed-                    even if no additional financial assistance is       organization are not covered by Part 86 to
 education program or activity receivt of Title                  being sought,                                       the extent that application of Part 86 would
 enal financial assistance. Section 902
IX authorizes and directs the Dep artment                              OBLIGATION OF RECIPIENT TO OBTAIN             be inconsistent with the religious tenets of
of Health, Education, and Welfare (herein-                                  ASSURANCES FROM OTHERS                   the controlling religions organization.
after the "Department") to effectuiate the                                                                              Section 86.12 of Part 86 requires an In­
 nondiscrimination requirements of section                          AS indicatea in Article II, paragraph 2,         stitution seeking an exemption to submit a
001 by Issuing rules, regulations, an d orders                   of the Assurance, if a recipient subgrants to,      written statement to the Director identify­
of general applicability. Pursuant to section                    or contracts, subcontracts, or otherwise ar-        ing the provisions of Part 86 which conflict
002, the Department has issued 45 C PR Part                      ranges with an individual, organization, or         with a specific tenet of the controlling,
86 (hereinafter "Part 86") which bec ame ef-                     group  to assist or
                                                                 tion program         the conduct of an educa-
                                                                                   in activity                       religious organization. Such a statement
fective on July 21, 1975.                                                                       receiving Federal    must be signed by the highest ranking of­
   Section 86.4 of Part 86 requires th at  every
                                        sistance                 financial assistance
                                                                 to provide services in from   the Department
                                                                                           connection           or
                                                                                                        with such    ficial of the educational
                                                                                                                     the exemption.             institution
                                                                                                                                       An applicant          claiming
                                                                                                                                                         or recipient
application for Federal financial asty shall,                    a program or activity, the recipient continues
for any education program or activit                                                                                 claiming an exemption is not relieved of its
as a condition of its approval, conta in or be                   to have an obligation to ensure that the            obligations to comply with that portion of
accompanied by an assurance from the ap-                         education program or activity is being ad-          Part 86 not specified In its statement to the
plicant satisfactory to the Director of the                      ministered in a nondiscriminatory manner.           Director as being inconsistent with the tenets
Office for Civil Rights (hereinafter t the "Di-                   (See 45 CPR 86.31.) Accordingly, the recipi-       of the controlling religious organization.
rector") that each education prograna or Be-                     ent   must take reasonable steps to ensure            Although 86.12 Imposes no timo restrictions
tivity operated by the applicant and t D which                   that the individual, organization, or group         when a recipient or applicant may claim an
Title IX of the Education Amendm ents of                         In question Is complying with Title IX and          exemption, applicants or recipients are urged
1972 and Part 86 apply will be operrated in                      Part  86. These steps may include, but do not       to make such claims when they initially sub­
compliance with Part 86.                                         necessarily  require, obtaining assurances of       mit HEW Form 639 A, (3/77) by checking
                                                                 compliance from such subgrantees, contrac-          the appropriate box in Article I of HEW Vorm
   Section 86.4 also provides that the: Director                 tors, and subcontractors in the form of, or         639 A, (3/77) and attaching thereto the state­
will specify the form of the assura.nce re-                      modeled on, the HEW Form 639A, '(3/77).-            ment required by 86.12(b), Such an approach
quired and the extent to which s uch as-                         These steps do require, however, such activl-       will avoid misunderstandings on the part of
surance will be required of the applicant's                      ties as may be reasonably necessary to mon-         both the Department and the applicant or
subgrantees,     contractors,   subconl ractors,                 itor the compliance of these subgrantees,           recipient as to what, If any, action is required
transferees, or successors in interest . Under                   contractors, or subcontractors, regardless of       under Part 86.
this authority, HEW Form 639 A, (3/ 77) has                      whether they have submitted assurances to             An applicant or recipient will normally be
been specified as the form of assurane:e which                   the recipient. If a recipient is unable to          considered to be controlled by a religious or­
shall apply to all recipients of and apiplicants                 assure Itself that any contractor, subcon-          ganization if one or more of the following
for Federal financial assistance sul bJect to                    tractor, subgrantee, or other individual or         conditions prevail:
the provisions of Title IX and awa rded by                       group with whom it arranges to provide serv-          (1)     It Is a school or dopartment of divun­
the Department.                                                  ices or benefits to its students and em-            ity; or



                                                        FEDERAL REGISTER, VOL. 42, NO. 53-FRIDAY, MARCH 18, 1977
                      Case 6:21-cv-00474-AA                   Document
                                                                NOTICES
                                                                        1-38           Filed 03/29/21          Page 38 of 41 15143

   (2) It requires its faculty, students or em­  c. Hamd deliveredapplications.An ap­           submizsion of their applications to ap­
ployees to be members of, or otherwise        plication to be hand delivered must be            propriate SEAs.
espouse a personal belief In, the religion of taken to the U.S. Office of Education                4.a) With respect to complying with
the organization by which it claims to be     Application Control Center, Room 5073,            clearinghouse requirements an applicant
controlled; or                                Regional Office Building Three, 7th and           must provide the Office of Education
   f3) Its charter and catalog, or other offi­                                                  with: (1) Its identifier number, if one has
cial publication, contains explicit statement
                                              D Streets, S.W., Washington, D.C. Hand
that it Is controlled by a religious organiza­delivered applications will be accepted           been assigned; (ii) if no number has been
tion or an organ thereof or is committed to   daily between the hours of 8:00 a.m. and          assigned, a statement to the effect that
                                              4:00 p.m., Washington, D.C. time, except
the doctrines of a particular religion, and the                                                 the proposal has been submitted to the
members of its governing body are appointed   Saturdays, Sundays, or Federal holidays.          clearinghouse, where it has been sub­
by the controlling religious organization or  Applications will not be accepted after           mitted, and the current status of review,
an organ thereof, and it receives a significant
                                              4:00 p.m. on the closing date.                     Uil) in lieu of either, a copy of the trans­
amount of financial support from the con­        D. Otherinformation. Other informa­            mittal letter to the clearinghouse, or (iv)
trolling religious organization or an organ                                                     the clearinghouse comments, if available.
thereof.                                      tion published in the December 15, 197G
   The term "school or department of divin­   Notice is unchanged. (41 FR 54818.)                   (b) With respect to applications sub­
ity" means an institution or a department      (20 U.S.C. 880b-7(b) (3).)                       mitted by LEAs to SEAs for review and
or branch of an institution whose program      (Catalog of Federal Domnetic kAstance            comment, a LEA must submit to the
is specifically for the education of students iNumber 13.403, Bilingual Educatlon Pro­          Office of Education a copy of the dated
to prepare them to become ministers of            gramn.)                                       cover letter used to forward a copy of
religion or to enter upon some other religious                                                  the LEA's application to the SEA (or
vocation, or to prepare them to teach theo­          Dated: March 14, 1977.                     comparable indication of such submis­
logical subjects. (This definition is adopted
from section 1201(1) of the Higher Educa­                           WILLIAM F. PIEnCE,          sion to the SEA). If the LEA has not
tion Act of 1965, P.. 89--329.)                                Acting U.S. Commissioner         already submitted a copy of its applica­
                                                                               of Education.    tl6n to the appropriate SEA, it shall do
    [FR Doc.77-8207 Filed 3-17-77; 8:45 am]                                                     so no later than the day on which it
                                                      [FR Doc.77-8282 Filed 3-17-77;8:45 am]
                                                                                                submits it application amendment to the
              Office of Education                                                               U.S. Office of Education.
    BILINGUAL EDUCATION PROGRAM                           ENVIRONMENTAL EDUCATION                   (c) Verifying documentation of com­
                                                                                                 pliance with the above requirement must
Extension of Closing Date for Receipt of                            PROGRAM                      be received by the U.S. Office of Educa­
       Applications for FiscalYear 1977            Closing Date for Receipt of Amendments-       tion, Application Control Center, 400
   A. Extended closing date. Notice is                           Fiscal Year 1977                Maryland Avenue SW., Washington, D.C.
hereby given that the February 15, 1977               On December 1, 1976, a notice of clos­ 20202 on or before D.Tarch 25, 1977. The
deadline for filing applications for              ing date for the receipt of grant applica­     copy of the cover letter or other verifica­
awards for State educational agency               tions for the Environmental Education tion is referred to hereinafter as the
technical assistance programs under the           Program (20 U.S.C. 1531-1536; 45 CFR "amendment" to the application.
Bilingual Education Program as author­            Part 183) was published in the FEDERAL            A. Amendments sent by mail. An
ized by section 721(b) (3) of the Bilingual       REGISTER (41 FR 52721). The notice amendment sent by mail should be ad­
Education Act (20 U.S.C. 880b-7(b) (3)),           established a closing date of Febru­          dressed as follows: U.S. Office of Educa­
and as published in the FEDERAL REGISTER          ary 23, 1977.                                  tion. Application Control Center, 400
at 41 FR 54818 on December 15, 1976,                  1. Applications under the Environ­ M=ryland Avenue SW, Washington,
is extended to 4:00 p.m., Washington,             mental Education Program are subject D.C. 20202, Attention: 13.552. An amend­
D.C. time, April 6, 1977. Applicants who           to the clearinghouse procedures required ment sent by mail will be considered to
have already filed such applications will          by OMB Circular A-95. A number of ap­ be received on time by the Application
be permitted (but are not required) to             plications which were received by the Control Center if:
review, revise, and refile their applica­          February 23, 1977 closing date have              (1) The amendment was sent by regis­
tions by the extended deadline.                    failed to provide clearinghouse com­ tered or certified mail not later than
   Applications must be received by the            ments with their applications as re­ March 21, 1977, as evidenced by the U.S.
U.S. Office of Education Application Con­          quired by Circular A-95. The Circular Postal Service postmark on the wrapper
trol Center on or before April 6, 1977.            requires that applications must be re­         or envelope, or on the original receipt
   B. Application sent by mail.An appli­           turned to the applicants to fulfill the from the U.S. Postal Service; or
cation sent by mail should be addressed            requirements (41 FR 2051, January 13,             (2) The amendment Is received on or
as follows: U.S. Office of Education,              1976, Part 1, Paragraph 6.b.).                before the closing date by either the
 Grant and Procurement Mlanagement                    2. The regulations for the Environ­        Department of Health, Education, and
Division, Application Control Center,              mental Education Program (45 CFR Welfare or the U.S. Office of Education
400 Maryland Avenue, S.W., Washington,             Part 183.31(c)) in accordance with the mailrooms in Washington, D.C. In estab­
D.C. 20202; Attention 13A03H, State Edu­           statute, also (a) require each local edu­ lishing the date of receipt, the Com­
 cational Agency Technical Assistance              cational agency (LEA) applicant to pro­        missioner will rely on the time-date
Programs. An application sent by mail              vide a copy of its application to the State stamp of such mail rooms or other docu­
 will be considered to be received on time         educational agency (SEA) of the State mentary evidence of receipt maintained
 by the Application Control Center if:             within which the applicant was located by the Department of Health, Education
    (1) The application was sent by regis­         concunenty with Its submission of the and Welfare, or the U.S. Office of Edu­
 tered or certified mail not later than            application to the U.S. Office of Educa­       cation.
 April 1, 1977, as evidenced by the U.S.           tion; (b) require the LEA to indicate in          B. Hand dclirered amendments. An
 Postal Service postmark on the wrapper            writing that the application has been amendment to be hand delivered must be
 or envelope, or on the original receipt           submitted to the SEA; and (c) provide taken to the U.S. Office of Education,
 from the U.S. Postal Service; or                  that the SEA have opportunity to review Application Control Center, Room 5673,
    (2) The application is received on or          and comment on the propos.l A number Regional Office Building Three, 7th and
 before the closing date by either the De­          of applications received by the Febru­ D Streets SW., Washington, D.C. Hand
 partment of Health, Education, and Wel­            ary 23, 1977 closing date do not indicate delivered amendments will be accepted
 fare, or the U.S. Office of Education mail         any submission to the SEA.                    daily between the hours of 8:00 am. and
 rooms in Washington, D.C. In establish­               3. The purpose of this notice Is to pro­   4:00 pm., Washington, D.C. time except
 ing the date of receipt the Commissioner           vide each applicant under the Environ­        Saturdays, Sundays, or Federal holidays.
 will reply on the time-date stamp of such          mental Education Program which did Amendments will not be accepted after
 mail rooms or other documentary evi­               not meet the clearinghouse requirements 4:00 pm. on the closing date.
  dence of receipt maintained by the De­            of 0MB Circular A-95 an opportunity to           C. Cut-off date for receiptof clearing­
 partment of Health, Education, and                 do so, and to provide LEAs, which have house and SEA comments. The cut-off
 Welfare, or the U.S. Office of Education.          not done so, an opportunity to indicate date for receipt of advice and comments


                                         FEDERAL REGISTER,   VOL 42, NO. 53-FRIDAY, MARCH 18, 1977
                 Case 6:21-cv-00474-AA                      Document 1-38
                                                                NOTICES                     Filed 03/29/21          Page 39 of 41              15141
  All- communications regarding this            (Please read explanation of E3 Form                U.S.C. 2C31, 1(32 1(23, and 1685 (hereinafter,
Committee should be addressed to Carl         639 A (3/77), before completing this docu­           "litle l '). and all applicable requirents
                                              ment.)                                               impo:e-d by or pursuant to the Department's
T. DeMarco, Acting Executive Secretary,                                                            regulation Is-ucd pursant, to Title IX, 45
Pharmaceutical Reimbursement Advi­                 Pursuant to 45 CMH VUA:                         CFR Part 8 (hereinafter, "Part S'). to the
sory Committee, Office of Quality Stand­                                                           end that, In accordance with Title IX and
ards, Room 16A09, Parklawn Building,                     (Name of applicant or rclplent)           Part 8'3. no peroon In the United States shall
5600 Fishers Lane, Rockville, Maryland                                                             on the b=si of sax, be ezcluded from par­
20857.                                                                 (Addres3)                   ticlption in, be denied the benefits of. or
                                                                                                   be otherwiz      subjeated to discrimination
  Dated: March 15,1977.                                       (City. State, ZIP Code)              under any education program or activity for
                                                                                                   which the Applicant recelvez or benefits
                 CARL T. DEMARCO,                                                                  from Federal financial asLs-fancc from the
                                                       (Identifying ccdc--FICE, OE, or IlS)
     Acting Executive Secretary,                                                                   Departz nt. (This a-urance does not ap­
       Pharmaceutical Reimburse­               (hereinafter the "Applicant") gives this az­        ply to -ctions 93- (prescribing denial of ad­
       ment Advisory Committee.               surance in consideration of and for purple           mlion to course of study on the basis of
                                              of obtaining Federal education granto,               blindnez) and 903 (amending other las)
   [PR Dora77-8189 Filed 3-17-77;8:45 am]     loans, contracts (except contracts of Insur­         of Title IM, 20. U.S.C. 1684 and          S83.)
                                              ance or guaranty), property, discounts, or              2. Assuro ltself that all contractor-, sub­
                                              other Federal financial asistance to educa­          contractors, subgrantees or others with whom
          Office of the Secretary             tion programs or activities from the Depart­         it arzang7e to provide rervices or benefits to
ASSURANCE OF COMPUANCE WITH TITLE             ment of Health, Education, and Wielfaro              Its students or employee, in connecton with
   IX OF EDUCATION AMENDMENTS OF              (hereinafter the "Departmcnt"), Including            Its education program or activity are not
   1972                                       payments or other asistanco hereafter re­            discriminating on. the bsis of sex a.ainst
                                              ceived pursuant to applications approved             these students or employees.
  The following document (HEW Form            prior to the date of this assurance.                    3.   alo no transfer or other conveyance
639-A (3/77)) has been designated by                    Ax=s     I-T    m'   or Is'rvroa;          of title to any real or personal property which
the Director, Office for Civil Rights, De­                   Sua==Grs        Ass-unM.e             was purchae.d or mproved with the aid of
partment of Health, Education, and Wel­                                                            Federal financial assance covered by this
fare, as the Assurance of Compliance             A. The Applicant Is (chech the following          asurance, and whlch is to continue to be
which must be submitted by all -appll­        boxes where applcablo):                              used for an education program or activity
                                              I, ( ) AStatoeducatlon agency.                       and where the Federal share of the fair mar­
cants for, arid recipients of, Federal fi­    2. ( ) A local educatlon agency.                      :ct value of such property has not been re­
nancial assistance awarded by the De­         3. ( ) A publicly controlled educational             funded or otherwise pro2arly accounted for
partment and subject to the provisions                   Institution or organization.              to the Fedseral government. without securing
of Title IX of the Education Amend­           4. ( ) A privately controlled educational            from the transferca an asurance of compli­
ments of 1972 (20 U.S.C. 1681 et seq.)                    Institution or organizzaton.             ance with Title = and Parft 8S sattfactory
The requirement that such applicants          5. ( )A      person, organization, group or          to the Director and submitting such a           r­
and recipients submit this Assurance is                  other entity not primarily engaged         nc3 to the Department.
                                                         In education. If this box Is chccLsed,       4. Submit a revized         -surancewithin 3
set forth in the Department's regulation                 Insert primary purpose or activity
implementing Title IX, at 45 CFR 86.4.                                                             days after any information contained In this
                                                         of Applicant In the rpace provided        asurance becom2z Inaccurate.
The form is similar in content and pur­                  below:                                      5. If the Applicant is a state educatfon
pose to that used in implementing Title          B. ( ) Claiming a religious exemption               ency, submit reports in a manner pre­
VI of the Civil Rights Act of 1964. (See      under 45 CFR 86.12(b). (If rellgours exemp­          rerlbcd by the Director under 45 aRm 816(b)
45 CPR 80.4.)                                 tion is claimed, attach statement by highest         as to the compliance with Title IX and Part
   This form (HEW Form 639-A (3/77) is        ranking offclal of Applicant Identifying the         8S of Iccal education agencies or other edu­
a revision of a previous Assurance form       specific provisions of 45 CFR Part 8 which           cation programs        or activities    within its
 (HEW Form 639 (7/76)) which was              conflict with a specific religious tenet of          Jurizdiction
mailed to State school officers, superin­     the controlling religious organization.)
                                                 C. The Applicant offers one or more of the          Et- Loy= Arm Anopsor os Gn=7A.              Pzo­
tendents of local education agencies, and     following programs or actirvltlc          (checlc
presidents of colleges and universities in                                                           c===a        (Cnscr T= ArraceaxernA     Box)
                                              where applicable):
July 1976 for completion and return by                                                               A. 1. ( ) Pursuantto 45 C          Z3. the
September 30, 1976. Recipients who sub­       1.   () Pre-school.                                  Applicant has adoptcd grievance procedures
                                              2.   () Bindergarten.                                and de ignat d the following employee to
mitted an acceptable Assurance (HEW)          3.   () Elementary or secondary.
639, 7/76) are not required to resubmit                                                            coordinate its efforts to comply with Pmrt 83
                                              4. ( ) Graduate.                                     and h-- notified all of its students and em­
this revised version.                         5. ( ) Other (such as spcal proZ;r                   ployem of these grievance procedures and
   HEWForm 639-A (3/77) is essentially                   for the handicapped even if pro­          the following name, address and telephone
the same as the previous version, ex­                   vided on the pro-school, elemen­           number of the designated employce:
cept that Article III,-paragraph 2, of                  tary or recondary level). If this
the Title IX Assurance revised in order                  box is checked, give brief descrip­
                                                        tion below:                                                (N'ame of employee)
to clarify the scope of the recipient's ob­   6. ( ) Undergraduate        (including  Junior
ligation to obtain assurances from sub-                  and community collee3).
grantees, contractors, or subcontractors,                                                                3    ­
                                                                                                             -----------
                                              7. Vocational or technical.                                             (Ofce addrezs)
The effect of the revision is to delete       8. Professlonal.
the-requirement that recipients obtain              AnTrcLr 31-Puoo or Ass n=.cu
written assurances from subgrantees,                                                                    (Telephone number).
contractors, or subcontractors. Instead,         This assurance shall obllgate the Appli­
recipients must take reasonable steps to      cant for the period during which Federal        B. 1. ( ) The Applicant is not presently
assure themselves that the other entities     financlal assistance i- extended to it by the receiving Federal flnancial a Istaucee subject
do not discriminate on the basis of sex.      Department.                                   to Part ES and. consequently. ha not desi­
   Additional copies of the Assurance and          Axrrcrx M-Tmsss Aim Co:mmzn :sa          natod a responsible employee or adopted
                                                                                            grievance procedure3 pursuant to 45 CPI
Explanation may be obtained by writing           The Applicant hereby agrem that it will: 83.8 but wll do so Immadlately upon award
the Office of Public Affairs, Office for         I. Comply, to the extont appllcable to 1,  of -uch assistance and wl immadiately no­
Civil Rights, Department of Health, Ed­       with Title IX of the Education Amendments tify the Director, Its students and employees
ucation, and Welfare, 330 Independence        of 1972 (Pub. L. 02-318). as amended, 20 of the name, ollIce address, and telephone
Avenue SW., Washington, D.C. 20201.                                                         number of the employee so deslgnated.
                 ALaERT T. HrLnr,                2HEV Form 639 A (3/7). This form                  An==r     V--Sz-Ev1urAroz      (Cmzc= rn
                                                                                                                 Aasaorzz= Box)
                      Acting Director,        supersedes HEW Form 639 (7/7G). HEW Form
                  Oiflce for CivilRights.     639 (7/76) submitted prior to this re-ision            A. ([3) The Appllcant has completed a self-
                                              ,are valid and recipients need not submlt a          evaluation as required by 45 aRm 86.3 (c) and
  MAncH 14,1977.                              new as-urance.                                       has not found it necemry to modify any of




                                    FEDERAL REGISTER, VOL 42, NO. 53-FRIDAY, MARCH 18, 1977
 15142                                         Case 6:21-cv-00474-AA               Document
                                                                                    NOTICES 1-38               Filed 03/29/21               Page 40 of 41
its policies and practices or to take any re­                       HEW Form 639 A, (3/77) constitutes a le­         ployees does not discriminate on the basis of
medial steps to come into complian ice with                      gaily enforceable agreement-to comply with          sex as described in Part 86, the recipient may
Part 86.                                                         Title IX and all of the requirements of Part        not initiate or continue contracts, subcon­
   B. (0) The Applicant has comp)leted a                         86. Applicants are urged to read Part 86 and        tracts, or other arrangements with that In­
self-evaluation as required by 45 CFR 86.3(c)                    the accompanying preamble. The obligation           dividual or group or make subgrants to It.
and has ceased to carry out any poll [ee nnd
practices which do not or may not r neet the                     pendent of, andJado not alter, the obligation
                                                                                                    '-       e                 ADMINISTRATIVELY SEPARATI: UITS
requirements of Part 86 and is taking any                        not to discriminate on the basis of Sex Ira-           If an educational Institution Is composed
necessary remedial steps to eliminiate the                       posed by Title VII of the Civil Rights Act of       of more than one administratively separate
effects of any discrimination which resulted                     1964 (20 U.S.C. 2000e et seq.); Mecutive            unit, a separate HEW Form 639 A, (3/77) may
or may have resulted from adherence to such                      Order
policies and practices.                                          855 of11246, as amended;
                                                                         the Public Healthsections  799A and
                                                                                             Service Act (42
                                                                                                                     be submitted for each unit or one may be
                                                                                                                     submitted for the entire institution. If sepa­
   C. ([) The Applicant has not co mpleted                       U.S.C. 295h-9 and 298b-2); and the Equal            rate forms are submitted, the administra­
the self-evaluation required by 45 CiPH 86.3                     Pay Act (29 U.S.C. 206 and 206 (d)).                tively separate unit for which the form is
(c) but expects to' have it compl eted by                                                                            submitted should be clearly identified in the
                                                                              PERIOD OF ASSURANCE                    first line of HEW Form 639 A, (3/77). An
-----------------------------------                                 HEW Form-------.
                                                                                 639 A, (3/77) is binding on a       "administratively separate unit" Is defined
                                      (Insert date)              recipient for a period during which Federal         as a school, department or college of an edu­
                                                                 financial assistance is extended to it by the       cational institution (other than a local edu­
   D. (0) The Applicant Is not reqiaired to                      Department. With respect to Federal finan-          cational agency) admission to which Is in­
conduct a self-evaluation under 45 CTR 86.3                      cial assistance used to aid in the purchase         dependent of admission to any other compo­
since it did not receive any Federal f inancial                  or improvement of real or personal property,        nent of such institution. See 45 0FR 80.2(o).
assistance to which Part 86 applies prior to                     such period shall include the time during                    STATE EDUCATION AGENCIES
July 21, 1976.                                                   which the real or personal property is used
                                                                 for the purpose of providing an education            State education agencles are generally not
Date:                       .---------­                          program or activity. A recipient may transfer responsible for running pro-school, hinder­
                                                                 or otherwise convey title to real and personal garten, elementary or secondary programs.
                                                                 property purchased
                                                                                -------or improved with Federal Such responsibility Is generally loft to local
                                 (Insert name of applic ant)     financial assistance so long as such transfer education agencies although some supervl­
                                                                 Or conveyance Is consistent with the laws sory authority may be vested with the state
              By                                                 and regulations under which the recipient education agency. Consequently, most state
                                                                 obtained the property and It has obtained a agencies should not check the boxes for "Pro­
                                                                 ------ proper       HWtyxecuted
                                                                                            Fr     69oA (         -school
                                                                                                                        ...   "..
                                                                                                                               Kindergarten," or "Elementary or
                         (This document must be                  from the         t HaEW
                                                                                      h om         6t3 9t, n3/77) Secondary" In Article I of HEW Form 639 A,
                           by an official legally autthorized    or convey ty title unless the propernsfe           (3/77). If the state agency runs -special pro­
                           to contractually bind the p-          orestconey
                                                                 question iste notlenes
                                                                                   longer tothbe       p ory   in ongrams
                           plicant)
                                                                                                be used    for an      the for  the handicapped,
                                                                                                                            pre-school,           including
                                                                                                                                        kindergarten,       thooe
                                                                                                                                                       elementary,
                                                                                                    r the Federal or secondary level, the box marked "Other"
                                                                 share of the fair market value of such prop- should be checked and the appropriate de­
                                                                      has been refunded
                                                                                -erty      or otherwise properly scription inserted in the space provided.
                         (Insert tttl9 of authorized offic       accounted for the the Federal government.            Under Article III, paragraph 5, of HEW
EXPLANATION    OF HEW FoRa% 639 A (3/77),                          An applicant or recipient which has sub-          Form 639A, (3/77) a state education agency
    ENTITLED "ASSURANCE OF COIPLIAT nn WrrH                      mitted an HEW Form 639 A, (3/77) to the             may be called upon from time to time to
    TITLE IX OF THE EDUcATION AmEs ImIENTS,                      Director need not submit a separate form            submit reports necessary to detormine Title
    OF 1972 AND THE RLEGULATION OF                     THE DE-   with each grant application but may, if the         IX compliance by local education agencies
    PARTLIENT OP HEALTH, EDUCATIO N, AND                         information contained therein remains ac-           within Its jurisdiction. The form and content
    WELFARE IN IrPLEmIENTATIOx THIE LEoF"                        curate, simply incorporate by reference, HEW        of such reports will be specified by the Di­
   Section 901 of Title IX of the Et Lucation                    Form 639 A, (3/77), giving the date It was          rector at the time the request s made,
                                        o person                 submitted.
                                                                 Form 639 On
 Amendments of 1972 provides that ncled     from                             A, the  other must
                                                                                  (3/77)   hand, aberevised HEW
                                                                                                      submitted                      RELIGIOUS Ex-rAPTION
shall, on the basis of sex, be exclud efdts of,                  within 30 days after information contained             Applicants or recipients which are educa­
participation in, be denied the ben ert of,                      in the submitted form becomes inaccurate,           tional institutions controlled by a rellgiou4
or be subjected to discrimination un ing Fed-                    even if no additional financial assistance is       organization are not covered by Part 86 to
 education program or activity receivt of Title                  being sought,                                       the extent that application of Part 86 would
 enal financial assistance. Section 902
IX authorizes and directs the Dep artment                              OBLIGATION OF RECIPIENT TO OBTAIN             be inconsistent with the religious tenets of
of Health, Education, and Welfare (herein-                                  ASSURANCES FROM OTHERS                   the controlling religions organization.
after the "Department") to effectuiate the                                                                              Section 86.12 of Part 86 requires an In­
 nondiscrimination requirements of section                          AS indicatea in Article II, paragraph 2,         stitution seeking an exemption to submit a
001 by Issuing rules, regulations, an d orders                   of the Assurance, if a recipient subgrants to,      written statement to the Director identify­
of general applicability. Pursuant to section                    or contracts, subcontracts, or otherwise ar-        ing the provisions of Part 86 which conflict
002, the Department has issued 45 C PR Part                      ranges with an individual, organization, or         with a specific tenet of the controlling,
86 (hereinafter "Part 86") which bec ame ef-                     group  to assist or
                                                                 tion program         the conduct of an educa-
                                                                                   in activity                       religious organization. Such a statement
fective on July 21, 1975.                                                                       receiving Federal    must be signed by the highest ranking of­
   Section 86.4 of Part 86 requires th at  every
                                        sistance                 financial assistance
                                                                 to provide services in from   the Department
                                                                                           connection           or
                                                                                                        with such    ficial of the educational
                                                                                                                     the exemption.             institution
                                                                                                                                       An applicant          claiming
                                                                                                                                                         or recipient
application for Federal financial asty shall,                    a program or activity, the recipient continues
for any education program or activit                                                                                 claiming an exemption is not relieved of its
as a condition of its approval, conta in or be                   to have an obligation to ensure that the            obligations to comply with that portion of
accompanied by an assurance from the ap-                         education program or activity is being ad-          Part 86 not specified In its statement to the
plicant satisfactory to the Director of the                      ministered in a nondiscriminatory manner.           Director as being inconsistent with the tenets
Office for Civil Rights (hereinafter t the "Di-                   (See 45 CPR 86.31.) Accordingly, the recipi-       of the controlling religious organization.
rector") that each education prograna or Be-                     ent   must take reasonable steps to ensure            Although 86.12 Imposes no timo restrictions
tivity operated by the applicant and t D which                   that the individual, organization, or group         when a recipient or applicant may claim an
Title IX of the Education Amendm ents of                         In question Is complying with Title IX and          exemption, applicants or recipients are urged
1972 and Part 86 apply will be operrated in                      Part  86. These steps may include, but do not       to make such claims when they initially sub­
compliance with Part 86.                                         necessarily  require, obtaining assurances of       mit HEW Form 639 A, (3/77) by checking
                                                                 compliance from such subgrantees, contrac-          the appropriate box in Article I of HEW Vorm
   Section 86.4 also provides that the: Director                 tors, and subcontractors in the form of, or         639 A, (3/77) and attaching thereto the state­
will specify the form of the assura.nce re-                      modeled on, the HEW Form 639A, '(3/77).-            ment required by 86.12(b), Such an approach
quired and the extent to which s uch as-                         These steps do require, however, such activl-       will avoid misunderstandings on the part of
surance will be required of the applicant's                      ties as may be reasonably necessary to mon-         both the Department and the applicant or
subgrantees,     contractors,   subconl ractors,                 itor the compliance of these subgrantees,           recipient as to what, If any, action is required
transferees, or successors in interest . Under                   contractors, or subcontractors, regardless of       under Part 86.
this authority, HEW Form 639 A, (3/ 77) has                      whether they have submitted assurances to             An applicant or recipient will normally be
been specified as the form of assurane:e which                   the recipient. If a recipient is unable to          considered to be controlled by a religious or­
shall apply to all recipients of and apiplicants                 assure Itself that any contractor, subcon-          ganization if one or more of the following
for Federal financial assistance sul bJect to                    tractor, subgrantee, or other individual or         conditions prevail:
the provisions of Title IX and awa rded by                       group with whom it arranges to provide serv-          (1)     It Is a school or dopartment of divun­
the Department.                                                  ices or benefits to its students and em-            ity; or



                                                        FEDERAL REGISTER, VOL. 42, NO. 53-FRIDAY, MARCH 18, 1977
                      Case 6:21-cv-00474-AA                   Document
                                                                NOTICES
                                                                        1-38           Filed 03/29/21          Page 41 of 41 15143

   (2) It requires its faculty, students or em­  c. Hamd deliveredapplications.An ap­           submizsion of their applications to ap­
ployees to be members of, or otherwise        plication to be hand delivered must be            propriate SEAs.
espouse a personal belief In, the religion of taken to the U.S. Office of Education                4.a) With respect to complying with
the organization by which it claims to be     Application Control Center, Room 5073,            clearinghouse requirements an applicant
controlled; or                                Regional Office Building Three, 7th and           must provide the Office of Education
   f3) Its charter and catalog, or other offi­                                                  with: (1) Its identifier number, if one has
cial publication, contains explicit statement
                                              D Streets, S.W., Washington, D.C. Hand
that it Is controlled by a religious organiza­delivered applications will be accepted           been assigned; (ii) if no number has been
tion or an organ thereof or is committed to   daily between the hours of 8:00 a.m. and          assigned, a statement to the effect that
                                              4:00 p.m., Washington, D.C. time, except
the doctrines of a particular religion, and the                                                 the proposal has been submitted to the
members of its governing body are appointed   Saturdays, Sundays, or Federal holidays.          clearinghouse, where it has been sub­
by the controlling religious organization or  Applications will not be accepted after           mitted, and the current status of review,
an organ thereof, and it receives a significant
                                              4:00 p.m. on the closing date.                     Uil) in lieu of either, a copy of the trans­
amount of financial support from the con­        D. Otherinformation. Other informa­            mittal letter to the clearinghouse, or (iv)
trolling religious organization or an organ                                                     the clearinghouse comments, if available.
thereof.                                      tion published in the December 15, 197G
   The term "school or department of divin­   Notice is unchanged. (41 FR 54818.)                   (b) With respect to applications sub­
ity" means an institution or a department      (20 U.S.C. 880b-7(b) (3).)                       mitted by LEAs to SEAs for review and
or branch of an institution whose program      (Catalog of Federal Domnetic kAstance            comment, a LEA must submit to the
is specifically for the education of students iNumber 13.403, Bilingual Educatlon Pro­          Office of Education a copy of the dated
to prepare them to become ministers of            gramn.)                                       cover letter used to forward a copy of
religion or to enter upon some other religious                                                  the LEA's application to the SEA (or
vocation, or to prepare them to teach theo­          Dated: March 14, 1977.                     comparable indication of such submis­
logical subjects. (This definition is adopted
from section 1201(1) of the Higher Educa­                           WILLIAM F. PIEnCE,          sion to the SEA). If the LEA has not
tion Act of 1965, P.. 89--329.)                                Acting U.S. Commissioner         already submitted a copy of its applica­
                                                                               of Education.    tl6n to the appropriate SEA, it shall do
    [FR Doc.77-8207 Filed 3-17-77; 8:45 am]                                                     so no later than the day on which it
                                                      [FR Doc.77-8282 Filed 3-17-77;8:45 am]
                                                                                                submits it application amendment to the
              Office of Education                                                               U.S. Office of Education.
    BILINGUAL EDUCATION PROGRAM                           ENVIRONMENTAL EDUCATION                   (c) Verifying documentation of com­
                                                                                                 pliance with the above requirement must
Extension of Closing Date for Receipt of                            PROGRAM                      be received by the U.S. Office of Educa­
       Applications for FiscalYear 1977            Closing Date for Receipt of Amendments-       tion, Application Control Center, 400
   A. Extended closing date. Notice is                           Fiscal Year 1977                Maryland Avenue SW., Washington, D.C.
hereby given that the February 15, 1977               On December 1, 1976, a notice of clos­ 20202 on or before D.Tarch 25, 1977. The
deadline for filing applications for              ing date for the receipt of grant applica­     copy of the cover letter or other verifica­
awards for State educational agency               tions for the Environmental Education tion is referred to hereinafter as the
technical assistance programs under the           Program (20 U.S.C. 1531-1536; 45 CFR "amendment" to the application.
Bilingual Education Program as author­            Part 183) was published in the FEDERAL            A. Amendments sent by mail. An
ized by section 721(b) (3) of the Bilingual       REGISTER (41 FR 52721). The notice amendment sent by mail should be ad­
Education Act (20 U.S.C. 880b-7(b) (3)),           established a closing date of Febru­          dressed as follows: U.S. Office of Educa­
and as published in the FEDERAL REGISTER          ary 23, 1977.                                  tion. Application Control Center, 400
at 41 FR 54818 on December 15, 1976,                  1. Applications under the Environ­ M=ryland Avenue SW, Washington,
is extended to 4:00 p.m., Washington,             mental Education Program are subject D.C. 20202, Attention: 13.552. An amend­
D.C. time, April 6, 1977. Applicants who           to the clearinghouse procedures required ment sent by mail will be considered to
have already filed such applications will          by OMB Circular A-95. A number of ap­ be received on time by the Application
be permitted (but are not required) to             plications which were received by the Control Center if:
review, revise, and refile their applica­          February 23, 1977 closing date have              (1) The amendment was sent by regis­
tions by the extended deadline.                    failed to provide clearinghouse com­ tered or certified mail not later than
   Applications must be received by the            ments with their applications as re­ March 21, 1977, as evidenced by the U.S.
U.S. Office of Education Application Con­          quired by Circular A-95. The Circular Postal Service postmark on the wrapper
trol Center on or before April 6, 1977.            requires that applications must be re­         or envelope, or on the original receipt
   B. Application sent by mail.An appli­           turned to the applicants to fulfill the from the U.S. Postal Service; or
cation sent by mail should be addressed            requirements (41 FR 2051, January 13,             (2) The amendment Is received on or
as follows: U.S. Office of Education,              1976, Part 1, Paragraph 6.b.).                before the closing date by either the
 Grant and Procurement Mlanagement                    2. The regulations for the Environ­        Department of Health, Education, and
Division, Application Control Center,              mental Education Program (45 CFR Welfare or the U.S. Office of Education
400 Maryland Avenue, S.W., Washington,             Part 183.31(c)) in accordance with the mailrooms in Washington, D.C. In estab­
D.C. 20202; Attention 13A03H, State Edu­           statute, also (a) require each local edu­ lishing the date of receipt, the Com­
 cational Agency Technical Assistance              cational agency (LEA) applicant to pro­        missioner will rely on the time-date
Programs. An application sent by mail              vide a copy of its application to the State stamp of such mail rooms or other docu­
 will be considered to be received on time         educational agency (SEA) of the State mentary evidence of receipt maintained
 by the Application Control Center if:             within which the applicant was located by the Department of Health, Education
    (1) The application was sent by regis­         concunenty with Its submission of the and Welfare, or the U.S. Office of Edu­
 tered or certified mail not later than            application to the U.S. Office of Educa­       cation.
 April 1, 1977, as evidenced by the U.S.           tion; (b) require the LEA to indicate in          B. Hand dclirered amendments. An
 Postal Service postmark on the wrapper            writing that the application has been amendment to be hand delivered must be
 or envelope, or on the original receipt           submitted to the SEA; and (c) provide taken to the U.S. Office of Education,
 from the U.S. Postal Service; or                  that the SEA have opportunity to review Application Control Center, Room 5673,
    (2) The application is received on or          and comment on the propos.l A number Regional Office Building Three, 7th and
 before the closing date by either the De­          of applications received by the Febru­ D Streets SW., Washington, D.C. Hand
 partment of Health, Education, and Wel­            ary 23, 1977 closing date do not indicate delivered amendments will be accepted
 fare, or the U.S. Office of Education mail         any submission to the SEA.                    daily between the hours of 8:00 am. and
 rooms in Washington, D.C. In establish­               3. The purpose of this notice Is to pro­   4:00 pm., Washington, D.C. time except
 ing the date of receipt the Commissioner           vide each applicant under the Environ­        Saturdays, Sundays, or Federal holidays.
 will reply on the time-date stamp of such          mental Education Program which did Amendments will not be accepted after
 mail rooms or other documentary evi­               not meet the clearinghouse requirements 4:00 pm. on the closing date.
  dence of receipt maintained by the De­            of 0MB Circular A-95 an opportunity to           C. Cut-off date for receiptof clearing­
 partment of Health, Education, and                 do so, and to provide LEAs, which have house and SEA comments. The cut-off
 Welfare, or the U.S. Office of Education.          not done so, an opportunity to indicate date for receipt of advice and comments


                                         FEDERAL REGISTER,   VOL 42, NO. 53-FRIDAY, MARCH 18, 1977
